Exhibit 10.112

 

EXECUTION COPY

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This Restructuring Support Agreement (the “Agreement”) is entered into as of
November 16, 2011 by and among (i) General Maritime Corporation (“GMR”) and all
of its subsidiaries (the “Company”), (ii) the undersigned lenders (the
“Supporting $550 Million Credit Facility Lenders”) under the $550 Million Credit
Facility (as defined below), (iii) the undersigned lenders (the “Supporting $372
Million Credit Facility Lenders,” and together with the Supporting $550 Million
Credit Facility Lenders, the “Supporting Credit Facility Lenders”) under the
$372 Million Credit Facility (as defined below), and (iv) the undersigned
lenders (the “Supporting Oaktree Lenders,” and together with the Supporting
Credit Facility Lenders, the “Supporting Creditors”) under the Oaktree Facility
(as defined below).  The Company, the Supporting Creditors and each other person
that becomes a party to this Agreement in accordance with the terms hereof shall
be referred to herein individually as a “Party” and collectively as the
“Parties.” The Supporting Creditors each hold the claims described on their
signature page attached hereto.

 

RECITALS

 

WHEREAS, the Company entered into that certain Second Amended and Restated
Credit Agreement, dated as of May 6, 2011, for a $550 million secured revolving
credit facility (as amended, the “$550 Million Credit Facility”) among GMR, as
parent, Arlington Tankers, Ltd. (“Arlington”) and General Maritime Subsidiary II
Corporation (“GMSC II”) as guarantors, General Maritime Subsidiary Corporation
(“GMSC”) as borrower, various lenders, and Nordea Bank Finland Plc, New York
Branch (“Nordea”) as administrative agent and collateral agent;

 

WHEREAS, the Company entered into that certain Amended and Restated Credit
Agreement, dated as of May 6, 2010, for a $372 million secured revolving and
term loan credit facility (as amended, the “$372 Million Credit Facility” and
together with the $550 Million Credit Facility, the “Prepetition Senior
Facilities”) among GMR, as parent, Arlington and GMSC as guarantor, GMSC II as
borrower, various lenders and Nordea as administrative agent and collateral
agent;

 

WHEREAS, the Company entered into that certain Amended and Restated Credit
Agreement, dated as of May 6, 2011 for a $200 million secured term loan facility
(as amended, the “Oaktree Facility”) among GMSC and GMSC II, as borrower, GMR
and Arlington as guarantors, OCM Marine Investments CTB, Ltd., as initial lender
and OCM Administrative Agent, LLC as administrative agent and collateral agent;

 

WHEREAS, the Company issued $300 million of senior unsecured notes (the “Notes”)
under that certain indenture dated as of November 12, 2009 among GMR, the
subsidiary guarantor parties and the Bank of New York Mellon, as trustee for 12%
Senior Notes due 2017 (as amended the “Indenture,” and, collectively with the
$550 Million Credit Facility, the $372 Million Credit Facility, the Oaktree
Facility, the “Debt Instruments”);

 

--------------------------------------------------------------------------------


 

WHEREAS, as of the date hereof, the Company has issued and outstanding
approximately 121.5 million shares of common stock (the “Public Equity”);

 

WHEREAS, the Company’s board of directors has determined that a financial
restructuring is advisable and in the best interests of its stockholders and
creditors;

 

WHEREAS, the Parties have negotiated and agreed to support a proposed
restructuring of the capital structure of the Company in accordance with the
term sheet as of the date hereof (the “Term Sheet”) attached hereto as Exhibit A
and incorporated herein by reference;

 

WHEREAS, one or more of the Supporting Oaktree Lenders or their affiliates have
agreed to provide the Company with equity financing in the amount of $175
million (the “Equity Commitment”), in accordance with the terms and conditions
specified in the commitment letter attached hereto as Exhibit B (the “Equity
Commitment Letter”);

 

WHEREAS, in connection with the Supporting Oaktree Lenders’ agreement to provide
the Equity Commitment (directly or through a designated affiliate), the Company
has agreed to provide, subject to Bankruptcy Court approval and on the
conditions set forth herein, the Supporting Oaktree Lenders or a designated
affiliate with (1) the Commitment Fee, (2) the Break-Up Fee and (3) the Expense
Reimbursement (each as defined in section 2 hereof);

 

WHEREAS, pursuant to the terms of this Agreement, the Parties have agreed to
support a restructuring of the Company’s capital structure and financial
obligations pursuant to the Plan (as defined below) containing the terms and
conditions set forth in the Term Sheet (the “Restructuring”); and

 

WHEREAS, under the Term Sheet and the Plan, the holders of debt in the $550
Million Credit Facility, the $372 Million Credit Facility, the Oaktree Facility
and the Notes will each be separated into its own class (the “Class”).

 

NOW, THEREFORE, in consideration of the recitals stated above and the premises
and mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.                                                   The Restructuring.

 

(a)                                  The Restructuring will be implemented
pursuant to a bankruptcy case (the “Bankruptcy Case”) under Chapter 11 of Title
11 of the United States Code, as amended, (the “Bankruptcy Code”) in accordance
with this Agreement and the exhibits attached hereto (which are incorporated
herein by reference).

 

(b)                                 On or prior to November 17, 2011, the
Company shall file voluntary petitions to commence the Bankruptcy Case under
Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
in accordance with the Term Sheet and the conditions set forth therein.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In accordance with that certain Credit
Agreement to be dated as of November 17, 2011 (as same may be amended from time
to time in accordance with its terms) (the “DIP Credit Agreement”), certain
lenders under the Prepetition Senior Facilities will provide a
debtor-in-possession financing facility (the “DIP Financing”) in the amount of
$75 million in accordance with the commitment letter attached hereto as Exhibit
C (the “DIP Commitment Letter”), provided, however, that (i) prior to
termination of this Agreement in accordance with section 13 hereof, utilization
of any amount in excess of $75 million in connection with the DIP Financing
shall, in addition to all other conditions and approvals set forth in the DIP
Commitment Letter and the DIP Financing documentation with respect to the DIP
Financing, require the entry of an order other than the interim or final order
and the prior written consent of the Supporting Oaktree Lenders (which consent
shall not be unreasonably withheld); and (ii) following termination of this
Agreement in accordance with section 13 hereof, utilization of any amount in
excess of $75 million in connection with the DIP Financing shall, in addition to
all other conditions and approvals set forth in the DIP Commitment Letter and
the DIP Financing documentation with respect to the DIP Financing, require entry
of an order other than the interim or final order approving the DIP Financing,
subject to the Supporting Oaktree Lenders’ rights to object to such relief to
the extent provided for in those certain Intercreditor Agreements dated May 6,
2011 by and among GMR, OCM Administrative Agent, LLC and Nordea (the
“Intercreditor Agreements”).

 

(d)                                 Incorporation of the Exhibits.  The Term
Sheet, the Equity Commitment Letter, the DIP Commitment Letter, the Milestones
and the Transferee Acknowledgment (each as defined herein) (collectively, the
“Exhibits”) are expressly incorporated herein by reference and are made part of
this Agreement.  References to “the Agreement,” “this Agreement,” “herein” or
“hereof” include this Agreement and each of the Exhibits.  In the event the
terms and conditions as set forth in the Exhibits and this Agreement are
inconsistent, the terms and conditions as set forth in this Agreement shall
govern.

 

(e)                                  Definitive Documents.  Each of the Parties
hereto agrees to negotiate in good faith the Definitive Documents (as defined in
the Term Sheet), including a plan of reorganization (the “Plan”), a disclosure
statement describing the Plan (the “Disclosure Statement”), and an equity
commitment agreement (the “Equity Commitment Agreement”) concerning the
Restructuring and the transactions contemplated by the Term Sheet, as reasonably
necessary and appropriate to consummate the Restructuring, each of which shall
be consistent with the Term Sheet and shall otherwise be in form and substance
reasonably acceptable to the Company and the Requisite Supporting Creditors (as
defined in section 8(c) hereof).  As used herein, the terms “Restructuring” and
“Plan” shall include Definitive Documents in respect of the New Senior Loans (as
defined in the Term Sheet) that are in form and substance reasonably acceptable
to either (i) if the Steering Committee (as defined in the DIP Credit Agreement)
consists of four or more members, all but one of the Steering Committee Lenders
(as defined in the DIP Credit Agreement) or (ii) if the Steering Committee
consists of three or fewer Steering Committee Lenders, each Steering Committee
Lender; provided that for purposes of this Agreement, the Credit Parties (as
defined in the DIP Credit Agreement) shall be entitled to rely on the decision
of the Steering Committee unless they are informed otherwise at the time of
reliance thereon.

 

3

--------------------------------------------------------------------------------


 

2.                                                   Commitment Fee, Break-Up
Fee and Expense Reimbursement.

 

(a)                                  The Company hereby agrees and acknowledges
that the Oaktree Fees (as defined below) are integral to this Agreement and the
Supporting Oaktree Lenders’ agreement to proceed with the Restructuring on the
terms set forth herein. Accordingly, subject to Bankruptcy Court approval, the
Company hereby agrees to provide the following consideration to the Supporting
Oaktree Lenders or their designated affiliate in exchange for the Supporting
Oaktree Lenders’ agreement to enter into the Equity Commitment Agreement
(directly or through a designated affiliate) pursuant to the terms hereof:

 

(i)                                     a commitment fee payable to the
Supporting Oaktree Lenders or their designated affiliate in the form of 5-year
penny warrants exercisable for up to 5.0% of the Reorganized Equity (as defined
in the Term Sheet) upon terms satisfactory to the Supporting Oaktree Lenders and
the Company (the “Commitment Fee”);

 

(ii)                                  a break-up fee payable to the Supporting
Oaktree Lenders or their designated affiliate in cash in an amount equal to
$12.5 million, which fee shall be junior, and subject to the prior satisfaction
in full (as provided in section 2(b)(ii) hereof) of all outstanding obligations
under the Prepetition Senior Facilities (including, for the avoidance of doubt,
all obligations under Interest Rate Protection Agreements and Other Hedging
Agreements as defined thereunder) and the DIP Financing, including any related
adequate protection obligations (the “Break-Up Fee”); and

 

(iii)                               reimbursement of all reasonable and
documented advisor fees and out-of-pocket costs and expenses, which have been or
are incurred in anticipation of, during or otherwise in connection with the
Chapter 11 Cases, including in connection with the negotiation, preparation and
implementation of the transactions contemplated under the Plan, this Agreement,
the Equity Commitment Letter, the Term Sheet or the Equity Commitment Agreement,
payable to the Supporting Oaktree Lenders or their designated affiliate
(including, for the avoidance of doubt, the Supporting Oaktree Lenders’ costs
and expenses incurred in connection with collecting the Break-Up Fee) (the
“Expense Reimbursement” and, collectively with the Commitment Fee and the
Break-Up Fee, the “Oaktree Fees”).

 

(b)                                 Subject only to the Bankruptcy Court’s
approval of the Oaktree Fees in accordance with the terms hereof, the Company
shall pay the Oaktree Fees as follows:

 

(i)                                     the Commitment Fee shall be paid to the
Supporting Oaktree Lenders or their designated affiliate on the effective date
of the Plan;

 

(ii)                                  in the event this Agreement is terminated
by the Company pursuant to section 13(a)(ii), the Company shall pay the Break-Up
to the Supporting Oaktree Lenders or their designated affiliate on or before the
consummation of a transaction (but, for the avoidance of doubt, not a credit bid
by the Supporting Credit Facility Lenders or the lenders under the DIP Credit
Agreement) other than the Plan (an “Alternative Transaction”) following the
satisfaction of the outstanding obligations under the Prepetition Senior
Facilities and the DIP Financing in full, in cash or other treatment acceptable
to the Supporting Credit Facility Lenders.  The Company shall direct that the
Break-Up Fee is paid directly to the Supporting Oaktree Lenders or their
designated affiliate on or before the effective date of such Alternative
Transaction; and

 

4

--------------------------------------------------------------------------------


 

(iii)                               the Expense Reimbursement shall be paid
during the course of the Chapter 11 Cases and following the effective date of
the Plan or, in the event such effective date does not occur, through and
including the date of termination of this Agreement and the Equity Commitment
Agreement.  The Expense Reimbursement shall be junior and subject to the
outstanding obligations under the Prepetition Senior Facilities and the DIP
Financing, including any related adequate protection obligations.

 

The Break-Up Fee and the Expense Reimbursement shall constitute administrative
expense obligations of the Company pursuant to sections 503 and 1129(a)(4) of
the Bankruptcy Code, or otherwise.

 

3.                                                   Restructuring and Related
Support.

 

(a)                                  The Company’s Obligations.  Prior to
termination of this Agreement, the Company agrees to:

 

(i)                                     subject to the terms and conditions of
this Agreement and in accordance with the terms hereof, from the date hereof
through the pendency of the Chapter 11 Cases, the Company (including, for the
avoidance of doubt, any affiliates or subsidiaries of GMR that are not
debtors-in-possession in the Chapter 11 Cases) will operate in the ordinary
course of business consistent with past practice and the DIP Budget and use its
commercially reasonable efforts to keep intact the assets, operations and
relationships of its business and will promptly inform the Supporting Creditors
about all occurrences that may have a material adverse effect on the assets,
operations or relationships of the Company’s businesses;

 

(ii)                                  use reasonable commercial efforts to (A)
support and complete the Restructuring and all transactions contemplated under
the Plan and Term Sheet in accordance with the deadlines specified in the
milestones set forth on Exhibit D attached hereto and incorporated herein by
reference (the “Milestones”), (B) take any and all reasonably necessary actions
in furtherance of the Restructuring and the transactions contemplated under the
Plan and the Term Sheet, and (C) obtain any and all required regulatory and/or
third-party approvals necessary to consummate the Restructuring;

 

(iii)                               notwithstanding anything else herein,
following the commencement of the Chapter 11 Cases and up to the beginning of
the hearing regarding confirmation of the Plan, the Company may solicit,
initiate, respond to, discuss, negotiate, encourage and seek to assist the
submission of alternative equity commitment proposals concerning an Alternative
Transaction;

 

(iv)                              the Company will provide periodic reports
concerning the status of discussions and negotiations concerning an Alternative
Transaction (if any) to the Supporting Creditors; and

 

(v)                                 take no actions that are inconsistent with
this Agreement, the Exhibits, or the expeditious confirmation and consummation
of the Plan; provided, however, that notwithstanding anything to the contrary
herein, nothing in this Agreement shall require the Company or any director or
officer of the Company, in such person’s capacity as a director or officer of
the Company, to take any action, or to refrain from taking any action, to the
extent required to comply with its fiduciary obligations under applicable law.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Supporting Creditors’ Obligations. 
Prior to the termination of this Agreement, and subject to the terms and
conditions of this Agreement, each Supporting Creditor (severally and not
jointly) agrees to perform and comply with the following obligations, which
obligations shall become effective as set forth in section 8 below:

 

(i)                                     The Supporting Creditor shall (A)
support approval of the DIP Financing, (B) neither oppose nor object to the DIP
Financing (including, for the avoidance of doubt, proposing or supporting
debtor-in-possession financing other than the DIP Financing) and (C) neither
join in nor support any objection to the DIP Financing, each subject to the
Supporting Oaktree Lenders’ rights as set forth in section 1(c) hereof.

 

(ii)                                  The Supporting Creditor shall (A) support
approval of the Disclosure Statement, (B) neither oppose nor object to the
Disclosure Statement, and (C) neither join in nor support any objection to the
Disclosure Statement.

 

(iii)                               If the Bankruptcy Court allows the Company
to solicit acceptances of the Plan, and provided that the Supporting Creditor
has been properly solicited pursuant to section 1125 of the Bankruptcy Code, the
Supporting Creditor shall (A) timely vote to accept the Plan and not thereafter
withdraw or change such vote provided, however, that such vote shall be
immediately revoked and deemed void ab initio upon termination of this Agreement
pursuant to the terms hereof, (B) to the extent such election is available, not
elect on its ballot to preserve claims, if any, in respect of the applicable
Debt Instrument each Supporting Creditor may own or control that may be affected
by any releases expressly contemplated by the Term Sheet and provided for under
the Plan; and (C) support approval and confirmation of the Plan.

 

(iv)                              The Supporting Creditor shall not (A) oppose
or object to the Plan or the solicitation of the Plan, (B) join in or support
any objection to the Plan or the solicitation of the Plan or (C) otherwise
commence any proceeding to oppose or alter any of the terms of the Plan or any
other document filed by the Company in connection with the confirmation of the
Plan, it being understood that the Restructuring shall constitute an “Acceptable
Plan” as defined in the DIP Commitment Letter and the documentation with respect
to the DIP Financing.

 

(v)                                 The Supporting Creditor shall not directly
or indirectly (A) participate in the formulation of, file, or prosecute any
alternative plan, sale, proposal , or offer of dissolution, winding up,
liquidation, reorganization, merger or alternative restructuring of the Company
(other than as provided in the Term Sheet or this Agreement), (B) join in,
support or vote for any alternative plan or restructuring, including, without
limitation, express support in writing of, or enter into any form of plan
support agreement with respect to any alternative plan or restructuring, or (C)
take any action to alter, delay or impede approval of the Disclosure Statement
and confirmation and consummation of the Plan and any related documents.

 

(c)                                  Nothing in this Agreement shall, or shall
be deemed to, prohibit any Supporting Creditor or its officers or
representatives, from appearing as a party-in-interest in any matter to be
adjudicated in the Bankruptcy Case if such appearance and the positions
advocated in connection therewith are for the purposes of contesting whether any
matter, fact or thing, is a breach of, or inconsistent with, this Agreement.

 

6

--------------------------------------------------------------------------------


 

(d)                                 This Agreement shall not, and shall not be
deemed to, impair, prohibit, limit or restrict, any Supporting Creditor, its
officers, directors, advisors, agents, attorneys or other representatives, from:
(i) engaging in discussions (or asserting any position of any kind or character
in such discussions) with any person, including third party investors or other
financing sources, with whom the Company has previously entered into a
confidentiality agreement; provided, however, that such discussions shall not be
inconsistent with the terms of this Agreement; (ii) engaging in discussions (or
asserting any position of any kind or character in such discussions) with or
among, any or all of: the Company, its stockholders, officers, representatives
or advisors, any other Supporting Creditor or its affiliates, or any of their
respective officers, representatives or advisors; provided, further however,
that such discussions shall not be inconsistent with the terms of this
Agreement.

 

(e)                                  Nothing in this Agreement shall impair,
prohibit, limit or restrict the rights of the Directing Parties (as defined in
the DIP Credit Agreement) to require the Company to commence, or the obligation
of the Company to commence, an “Acceptable Sale Process” as contemplated by the
DIP Commitment Letter and as set forth in the DIP Credit Agreement, or the right
of lenders under the Prepetition Senior Facilities or the DIP Financing to
credit bid their claims in connection therewith, including as a stalking horse
bidder, which the Supporting Oaktree Lenders hereby support and agree not to
oppose or object or join or support any third party in doing so (unless
otherwise consented to by the Supporting Credit Facility Lenders in writing);
provided, however, that in the event the Company pursues an Acceptable Sale
Process, this Agreement and the Equity Commitment as contemplated by the Equity
Commitment Letter shall be subject to the Company’s termination right set forth
in section 13(a)(iv) hereof (solely with respect to this Agreement), and the
Oaktree Supporting Lenders’ termination right set forth in section 13(c)(xiii)
hereof. Except as expressly set forth in this Agreement, nothing herein shall
impair, prohibit, limit or restrict the rights of any Supporting Creditor under
the Intercreditor Agreements to which it is a party.  For the avoidance of
doubt, the Supporting Oaktree Lenders may participate in any Acceptable Sale
Process.  This section 3(e) shall survive the termination of this Agreement.

 

4.                                       Withdrawal of Plan Support.  Each
Supporting Creditor shall not withdraw or revoke (a) its support of the Plan
pursuant to this Agreement, and (b) any properly solicited vote to accept the
Plan, in each case, unless this Agreement has been terminated in accordance with
its terms.  For purposes of clarity, this section 4 shall not affect an Original
Supporting Credit Facility Lender’s (as defined below) ability to terminate this
Agreement in accordance with section 13(d) hereof.

 

5.                                       Acknowledgements.  Each Party
acknowledges that (a) no securities of the Company are being offered or sold
hereby and this Agreement neither constitutes an offer to sell nor a
solicitation of an offer to buy any securities of the Company and (b) that this
Agreement is not, and shall not be deemed to be, a solicitation of a vote for
the acceptance of the Plan pursuant to section 1125 of the Bankruptcy Code. 
Acceptance of the Plan will not be solicited until the Bankruptcy Court has
approved the Disclosure Statement and related ballots, and such Disclosure
Statement and ballots have been transmitted to parties entitled to receive the
same in accordance with an order of the Bankruptcy Court.

 

6.                                       Limitations on Transfer of Interests in
the Debt Instruments.  Each Supporting Creditor shall not (a) sell, transfer,
assign, pledge, grant a participation interest in, or otherwise

 

7

--------------------------------------------------------------------------------


 

dispose of, directly or indirectly, its right, title, or interest in respect of
any of such Supporting Creditor’s interest in the applicable Debt Instrument in
whole or in part, or (b) grant any proxies, deposit any of such Supporting
Creditor’s interests in the applicable Debt Instrument into a voting trust, or
enter into a voting agreement with respect to any such interest (collectively,
the actions described in clauses (a) and (b), the “Transfer”), unless such
Transfer is to another Supporting Creditor party to this Agreement or any other
entity that first agrees in writing to be bound by the terms of this Agreement
by executing and delivering to the Company a transferee acknowledgment
substantially in the form attached hereto as Exhibit E (the “Transferee
Acknowledgment”) and is capable of fulfilling its obligations under this
Agreement, as reasonably determined by the Company and the Requisite Supporting
Creditors. With respect to Debt Instruments held by the relevant transferee upon
consummation of a Transfer, such transferee is deemed to make all of the
representations and warranties of a Supporting Creditor set forth in section 14
of this Agreement.  Upon compliance with the foregoing, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of such transferred rights and obligations.  Any
Transfer made in violation of this section 6 shall be deemed null and void and
of no force or effect, regardless of any prior notice provided to the Company,
and shall not create any obligation or liability of the Company to the purported
transferee (it being understood that the putative transferor shall continue to
be bound by the terms and conditions set forth in this Agreement).

 

7.                                       Further Acquisition of Indebtedness. 
This Agreement shall in no way be construed to preclude any Supporting Creditor
or any of its affiliates from acquiring additional interests in the Debt
Instruments or Public Equity.  Any such additional interests shall automatically
be subject to the terms of this Agreement and such acquiring Supporting Creditor
shall promptly (and, in no event later than two (2) business days) inform the
Company.

 

8.                                       Effectiveness of the Agreement.

 

(a)                                  This Agreement shall become effective as to
the Company and each individual Supporting Creditor upon the execution and
delivery of counterpart signature pages to this Agreement by and among (i) the
Supporting Oaktree Lenders; (ii) Supporting Credit Facility Lenders holding
claims in each Class in the amounts indicated on the signature pages hereto and
(iii) the Company.

 

(b)                                 Notwithstanding the preceding section 8(a),
in the event the Supporting $550 Million Credit Facility Lenders or the
Supporting $372 Million Credit Facility Lenders holding claims under their
respective facilities are less than 66 2/3% in amount and less than 50% in
number of the claims in such Class, each of the Supporting $550 Million Credit
Facility Lenders and the Supporting $372 Million Credit Facility Lenders shall
engage in good faith efforts to obtain the consent of holders of the claims in
their respective Class in the amounts and numbers specified in section 8(c)(1)
of the definition of Requisite Supporting Creditors. Any such holder which so
consents shall become a party to this Agreement as a Supporting Creditor of the
related Class upon its execution and delivery to the Company and the Supporting
Creditors an executed copy of Transferee Acknowledgment.

 

(c)                                  For purposes of this Agreement, the term
“Requisite Supporting Creditors” means either (i) Supporting Creditors in each
Class owning 66 2/3% in amount and more than 50% in number of the claims in such
Class or (ii) in the event the Supporting Creditors

 

8

--------------------------------------------------------------------------------


 

in a given Class collectively hold less than 66 2/3% in amount and less than 50%
in number of the claims in such Class, the Requisite Supporting Creditors with
respect to that Class will constitute all Supporting Creditors in that Class.

 

9.                                       Cooperation.  The Company shall provide
draft copies of all pleadings and/or documents related to the Plan or any of the
transactions contemplated by this Agreement to counsel for the Supporting
Oaktree Lenders, the Supporting $550 Million Credit Facility Lenders, and the
Supporting $372 Million Credit Facility Lenders (at the contact information set
forth in section 28 hereof) as soon as reasonably practicable with reasonable
time to review and comment and shall consult in good faith with such counsel
regarding the form and substance of any such filings.

 

10.                                 Access.  The Company shall grant and provide
White & Case LLP, Lazard Freres & Co., Kirkland & Ellis, LLP, and Houlihan Lokey
Capital, Inc., as counsel and financial advisors to the respective Supporting
Creditors (collectively, the “Supporting Creditor Professionals”), reasonable
access, upon reasonable notice during normal business hours, and at other
reasonable times, to all properties, books, contracts, commitments, records,
management personnel, lenders and advisors of the Company; provided, however,
that nothing in the Agreement shall require the Company to disclose or provide
access to any documents or information that are subject to the attorney-client
privilege or other similar privilege absent entry into a common interest, joint
defense or similar agreement in form and substance reasonably acceptable to the
Company and any parties to such agreement.

 

11.                                 Enforceability.  Each of the Parties
acknowledges and agrees that this Agreement is being executed in connection with
negotiations concerning a possible Restructuring of the Company and in
contemplation of the potential commencement of the Chapter 11 Cases, and (a) the
rights granted in this Agreement are enforceable by each signatory hereto
without approval of the Bankruptcy Court, and (b) the Company waives any right
to assert that the exercise of such rights by any Supporting Creditor violates
the automatic stay provisions of the Bankruptcy Code.

 

12.                                 Further Assurances.  From and after the date
hereof, each of Parties agrees to execute and deliver all such agreements,
instruments and documents and to take all such further actions as the Parties
may reasonably deem necessary from time to time to carry out the intent and
purpose of this Agreement and the Plan, and to consummate the transactions
contemplated thereby.

 

13.                                 Termination.

 

(a)                                  The Company’s Right to Terminate.  The
Company may, in its sole discretion, terminate this Agreement as to all Parties
upon five (5) days’ prior written notice to the Supporting Creditors delivered
in accordance with section 28 below following the occurrence of any of the
following events: (i) a material breach by any Supporting Creditor of any of its
obligations under this Agreement that would reasonably be expected to have a
material adverse impact on the consummation of the Plan and that remains uncured
for a period of five (5) business days after receipt by such Party (or Parties)
of written notice of such breach from the Company; (ii) the Company’s board of
directors determines, in good faith and upon the advice of its advisors, in its
sole discretion, that continued pursuit of the Plan is inconsistent with its
fiduciary duties; (iii) the issuance by any governmental authority, including
any regulatory

 

9

--------------------------------------------------------------------------------


 

authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling or order preventing consummation of a material portion of
the Restructuring; or (iv) the lenders under the Prepetition Senior Facilities
(or a steering committee acting on their behalf) have directed the Company to
commence an Acceptable Sale Process pursuant to the terms of the DIP Financing.

 

(b)                                 The Supporting Credit Facility Lenders’
Right to Terminate.  The Supporting Credit Facility Lenders in each Class may,
in their sole discretion, terminate this Agreement as to that Class of
Supporting Credit Facility Lenders upon five days’ prior written notice to the
Company delivered in accordance with this Agreement following the occurrence of
any of the following events:

 

(i)                                                        the Definitive
Documents (as defined in the Term Sheet) filed by the Company include terms that
are inconsistent with the Term Sheet in any material respect, unless otherwise
reasonably acceptable to the Requisite Supporting Creditors in that Class;

 

(ii)                                                     the filing by the
Company of any motion or other request for relief seeking (A) to voluntarily
dismiss the Bankruptcy Case, (B) conversion of the Bankruptcy Case to chapter 7
of the Bankruptcy Code, (C) appointment of a trustee or an examiner with
expanded powers pursuant to section 1104 of the Bankruptcy Code in the
Bankruptcy Case or (D) to effectuate a plan of reorganization other than the
Plan;

 

(iii)                                                  the entry of an order by
the Bankruptcy Court (A) dismissing the Bankruptcy Case, (B) converting the
Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code, (C) appointing
a trustee or an examiner with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code in the Bankruptcy Case or (D) the
effect of which would render the Plan incapable of consummation on the terms set
forth herein;

 

(iv)                                                 the filing by the Company
of any motion, or the entry of an order by the Bankruptcy Court, approving a
payment to any party (whether in cash or other property or whether as adequate
protection, settlement of a dispute, or otherwise) that would be materially
inconsistent with the treatment of such party under this Agreement;

 

(v)                                                    the declaration by any
court (including the Bankruptcy Court) that any material provision of this
Agreement is unenforceable in whole or in part (except as this Agreement
pertains to any obligations of a Supporting Creditor hereunder);

 

(vi)                                                 any material breach by the
Company of any of its obligations under this Agreement, and any such breach is
not cured within five (5) days after receipt by the Company of written notice of
such breach from the Requisite Supporting Creditors of any Class;

 

(vii)                                              any event of default by the
Company under the definitive loan agreement related to the DIP Financing;

 

(viii)                                           any court of competent
jurisdiction or other competent governmental or regulatory authority shall have
issued an order making illegal or otherwise restricting, preventing, or
prohibiting the Restructuring in a manner that cannot be reasonably remedied by
the Company;

 

10

--------------------------------------------------------------------------------


 

(ix)                                                 the Administrative Agent
under the DIP Credit Agreement has directed the Company, pursuant to the terms
of the DIP Credit Agreement, to commence an Acceptable Sale Process pursuant to
the terms of the DIP Financing; and

 

(x)                                                    any material breach by
the Supporting Oaktree Lenders of any of their obligations under this Agreement,
and such breach is not cured within five (5) business days after receipt by the
Supporting Oaktree Lenders of such breach from the Supporting Credit Facility
Lenders (or an agent acting on their behalf).

 

(c)                                  The Supporting Oaktree Lenders’ Right to
Terminate.  The Supporting Oaktree Lenders may, in their sole discretion,
terminate this Agreement as to the Supporting Oaktree Lenders upon five days’
prior written notice to the Company delivered in accordance with this Agreement
following the occurrence of any of the following events:

 

(i)                                                        the Company fails to
comply with the deadlines set forth in the Milestones (unless such Milestone is
extended or waived by the Supporting Oaktree Lenders in order to accommodate
court schedules or otherwise), it being understood that the Supporting Oaktree
Lenders are the only Party entitled to modify or waive the Milestones;

 

(ii)                                                     the Company fails to
obtain entry of an order approving its entry into the Equity Commitment Letter,
including authority to pay the Oaktree Fees in accordance with the Milestones;

 

(iii)                                                  the Definitive Documents
(as defined in the Term Sheet) filed by the Company include terms that are
inconsistent with the Term Sheet in any material respect, unless otherwise
reasonably acceptable to the Supporting Oaktree Lenders;

 

(iv)                                                 the filing by the Company
of any motion or other request for relief seeking (A) to voluntarily dismiss the
Bankruptcy Case, (B) conversion of the Bankruptcy Case to chapter 7 of the
Bankruptcy Code, (C) appointment of a trustee or an examiner with expanded
powers pursuant to section 1104 of the Bankruptcy Code in the Bankruptcy Case or
(D) to effectuate a plan of reorganization other than the Plan or seek any other
relief that, if approved, would render the Plan incapable of consummation on the
terms set forth herein;

 

(v)                                                    the entry of an order by
the Bankruptcy Court (A) dismissing the Bankruptcy Case, (B) converting the
Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code, (C) appointing
a trustee or an examiner with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code in the Bankruptcy Case or (D) the
effect of which would render the Plan incapable of consummation on the terms set
forth herein;

 

(vi)                                                 the filing by the Company
of any motion, or the entry of an order by the Bankruptcy Court, approving a
payment to any party (whether in cash or other property or whether as adequate
protection, settlement of a dispute, or otherwise) that would be materially
inconsistent with the treatment of such party under this Agreement;

 

(vii)                                              the declaration by any court
(including the Bankruptcy Court) that any material provision of this Agreement
is unenforceable in whole or in part (except as this Agreement pertains to any
obligations of a Supporting Creditor hereunder);

 

11

--------------------------------------------------------------------------------


 

(viii)                                           any material breach by the
Company of any of its obligations under this Agreement, and any such breach is
not cured within five (5) days after receipt by the Company of written notice of
such breach from the Requisite Supporting Creditors of any Class;

 

(ix)                                                 any event of default by the
Company under the definitive loan agreement related to the DIP Financing and
such breach is not cured or waived within five (5) business days after the
occurrence of such event of default;

 

(x)                                                    the termination of the
Equity Commitment in accordance with the terms and conditions set forth in the
Equity Commitment Letter or, following execution of the Equity Commitment
Agreement, the terms and conditions set forth in the Equity Commitment
Agreement;

 

(xi)                                                 any court of competent
jurisdiction or other competent governmental or regulatory authority shall have
issued an order making illegal or otherwise restricting, preventing, or
prohibiting the Restructuring in a manner that cannot be reasonably remedied by
the Company;

 

(xii)                                              any breach by the Supporting
Credit Facility Lenders of any of their obligations under this Agreement, and
such breach is not cured within five (5) days after receipt by the Supporting
Oaktree Lenders of notice of such breach from the Supporting Credit Facility
Lenders (or as an agent acting on their behalf);

 

(xiii)                                           the Administrative Agent under
the DIP Credit Agreement has directed the Company, pursuant to the terms of the
DIP Credit Agreement, to commence an Acceptable Sale Process pursuant to the
terms of the DIP Financing; and

 

(xiv)                                          if, immediately following the
withdrawal of an Original Supporting Credit Facility Lender pursuant to section
13(d) hereof, the Supporting Creditors remaining in the same Class (or Classes)
as the withdrawing Original Supporting Credit Facility Lender hold less than 66
2/3% in amount or less than 50% in number of the claims in such Class.

 

(d)                                 Original Supporting Credit Facility Lenders’
Right to Terminate.  Any Supporting Credit Facility Lender that is a Party to
this Agreement as of November 16, 2011 (an “Original Supporting Credit Facility
Lender”) shall have the right to terminate this Agreement as to itself upon
delivery of a written notice to each of the Company and the Supporting Oaktree
Lenders within five days after the later of (x) entry of an order of the
Bankruptcy Court approving the Disclosure Statement for solicitation purposes in
accordance with the Milestones, provided that such Disclosure Statement includes
terms in respect of the New Senior Loans, or (y) if the terms in respect of the
New Senior Loans are not included in such Disclosure Statement, the date on
which written materials are filed with the Bankruptcy Court in connection with a
previously-approved Disclosure Statement, in either case if such written
materials include any term in respect of the New Senior Loans which is
identified as “to be mutually agreed” in Exhibit 1 attached to the Term Sheet is
not reasonably satisfactory to such Original Supporting Credit Facility Lender.
 For the avoidance of doubt, notwithstanding anything to the contrary herein,
the termination right provided in this section 13(d) shall not be available to
any Supporting Credit Facility Lender that is not an Original Supporting Credit
Facility Lender.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Mutual Termination.  This Agreement and the
obligations of the Company and the Supporting Creditors in a particular Class
may be terminated by mutual written agreement of the Company and the Requisite
Supporting Creditors in each Class.

 

(f)                                   Effect of Termination.  Upon termination
of this Agreement by either the Company or a particular Class of Requisite
Supporting Creditors, all obligations hereunder between the Company and the
Supporting Creditors in such Class shall terminate and shall be of no further
force and effect; provided, however, that (i) any claim for breach of this
Agreement, (ii) the rights of a Party with respect to voting as set forth in the
proviso in section 3(b)(iii)(A), (iii) section 3(b)(i) and section 3(e) and (iv)
any obligations outstanding on account of the Oaktree Fees shall survive
termination and all rights and remedies with respect to such claims shall be
neither waived nor prejudiced in any way by termination of this Agreement.

 

14.                               The Supporting Creditors’ Representations and
Warranties.  In order to induce the Company to enter into and perform their
obligations under this Agreement, each Supporting Creditor, severally but not
jointly, represents, warrants and acknowledges as follows:

 

(a)                                 Authority.  (i) The Supporting Creditor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all the requisite corporate,
partnership or other power and authority to execute, deliver and perform their
obligations under this Agreement, and to consummate the transactions
contemplated herein; and (ii) the execution, delivery and performance by the
Supporting Creditor of this Agreement and the consummation of the transactions
contemplated herein have been duly authorized by all necessary action (corporate
partnership or otherwise) on the part of the Supporting Creditor and no other
proceedings on the part of the Supporting Creditors are necessary to authorize
and approve this Agreement or any of the transactions contemplated herein.

 

(b)                                 Validity.  This Agreement has been duly
executed and delivered by the Supporting Creditor and constitutes the legal,
valid and binding agreement of the Supporting Creditor, enforceable against the
Supporting Creditor in accordance with its terms.

 

(c)                                  No Conflict.  The execution, delivery and
performance by the Supporting Creditor (when such performance is due) of this
Agreement does not and shall not (i) violate any provision of law, rule or
regulation applicable to it or, in the case of an entity, any of its
subsidiaries or its or their certificates of incorporation or bylaws or other
organizational documents, or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it, or, applicable, any of its
subsidiaries is a party.

 

(d)                                 Authorization of Governmental Authorities
and Creditors.  No action by (including any authorization, consent or approval),
in respect of, or filing with, any governmental authority is required for, or in
connection with, the valid and lawful authorization, execution, delivery and
performance by the Supporting Creditor pursuant to this Agreement.

 

(e)                                  No Reliance.  The Supporting Creditor (i)
is a sophisticated party with respect to the subject matter of this Agreement,
(ii) has been represented and advised by legal counsel in connection with this
Agreement, (iii) has adequate information concerning the matters that are the
subject of this Agreement and (iv) has independently and without reliance upon
the Company or any officer, employee, agent or representative thereof, and based
on such

 

13

--------------------------------------------------------------------------------


 

information as the Supporting Creditor has deemed appropriate, made their own
analysis and decision to enter into this Agreement, except that the Supporting
Creditor has relied upon the Company’s express representations, warranties and
covenants in this Agreement, and the Supporting Creditor acknowledges that it
has entered into this Agreement voluntarily and of its own choice and not under
coercion or duress.

 

(f)                                   Title.  The Supporting Creditor is the
beneficial owners of, or the nominee for beneficial holders of, the Debt
Instruments in the aggregate principal amount set forth below such Supporting
Creditor’s name on the signature page hereof (and in the case of a nominee, it
has due and proper authorization to act on behalf of, and to bind, the
beneficial owner of such Debt Instruments).  The Supporting Creditor’s interest
in the Debt Instrument is free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrances of any kind, that would
adversely affect in any way the Supporting Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed.

 

15.                               The Company’s Representations and Warranties. 
In order to induce the Supporting Creditors to enter into and perform their
obligations under this Agreement, the Company hereby represents, warrants and
acknowledges as follows:

 

(a)                                 Authority.  The Company (i) has the power
and authority to execute, deliver and perform its obligations under this
Agreement, and to consummate the transactions contemplated herein and (ii) the
execution, delivery and performance by the Company under this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary action on the part of the Company.

 

(b)                                 Validity.  This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

 

(c)                                  No Conflict.  The execution, delivery and
performance by the Company (when such performance is due) of this Agreement does
not and shall not (i) violate any provision of law, rule or regulation
applicable to it or, in the case of an entity, any of its subsidiaries or its or
their certificates of incorporation or bylaws or other organizational documents,
or (ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under its certificate of incorporation or
by-laws (or other organizational documents).

 

(d)                                 Authorization of Governmental Authorities. 
No action by (including any authorization, consent or approval), in respect of,
or filing with, any governmental authority is required for, or in connection
with, the valid and lawful authorization, execution, delivery and performance by
the Company of this Agreement, other than entry of the Confirmation Order.

 

(e)                                  No Reliance.  The Company (i) is a
sophisticated party with respect to the matters that are the subject of this
Agreement, (ii) has had the opportunity to be represented and advised by legal
counsel in connection with this Agreement, (iii) has adequate information
concerning the matters that are the subject of this Agreement and (iv) has
independently and without reliance upon the Supporting Creditors, and based on
such information as the Company has deemed appropriate, made its own analysis
and decision to enter into this Agreement, except

 

14

--------------------------------------------------------------------------------


 

that the Company has relied upon the Supporting Creditors’ express
representations, warranties and covenants in this Agreement, which it enters, or
as to which it acknowledges and agrees, voluntarily and of its own choice and
not under coercion or duress.

 

16.                               Governing Law; Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.

 

(b)                                 By its execution and delivery of this
Agreement, each of the Parties hereto irrevocably and unconditionally agrees for
itself that, prior to the Petition Date, any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, shall be brought in the Bankruptcy
Court.  By execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of the
Bankruptcy Court, generally and unconditionally, with respect to any such
action, suit or proceeding, and waives any objection it may have to venue or the
convenience of the forum.

 

(c)                                  In the event the Bankruptcy Court does not
have or refuses to exercise jurisdiction with respect to this Agreement and any
disputes arising therefrom, any legal action, suit, or proceeding against the
Parties with respect to any matter under or arising out of or in connection with
this Agreement, or for recognition or enforcement of any judgment rendered in
any such action, suit or proceeding, may be brought in the District Court for
the Southern District of New York or courts of the State of New York, and by
execution and delivery of this Agreement, each Party irrevocably accepts and
submits itself to the exclusive jurisdiction of the Bankruptcy Court and those
courts.

 

17.                               Expenses.  The Company shall pay the
reasonable and documented fees and expenses of the Supporting Creditor
Professionals and the Supporting Oaktree Lenders incurred in connection with the
negotiation and consummation of the transactions contemplated by the Term Sheet
through the effective date of the Restructuring.

 

18.                               Entire Agreement.  This Agreement (including,
for the avoidance of doubt, the Exhibits) constitute the entire agreement with
respect to the Restructuring and supersedes all prior and contemporaneous
agreements, representations, warranties, and understandings of the Parties,
whether oral, written, or implied, as to the subject matter hereof; provided,
however, that any confidentiality agreement or waivers executed by a Supporting
Creditor and the Company shall survive this Agreement and shall remain in full
force and effect in accordance with its terms.

 

19.                               Amendment or Waiver.  Except as otherwise
specifically provided herein, this Agreement may not be modified, waived,
amended, or supplemented unless such modification, waiver, amendment, or
supplement is in writing and has been signed by the Company and the Requisite
Supporting Creditors in each Class.  No waiver of any of the provisions of this
Agreement shall be deemed to constitute a waiver of any other provision of this
Agreement,

 

15

--------------------------------------------------------------------------------


 

whether or not similar, nor shall any waiver be deemed a continuing waiver
(unless such waiver expressly provides otherwise).

 

20.                               Specific Performance; Remedies Cumulative. 
This Agreement is intended as a binding commitment enforceable in accordance
with its terms.  Each Party acknowledges and agrees that the exact nature and
extent of damages resulting from a breach of this Agreement are uncertain at the
time of entering into this Agreement and that any such breach of this Agreement
would result in damages that would be difficult to determine with certainty.  It
is understood and agreed that money damages would not be a sufficient remedy for
any such breach of this Agreement, and that any non-breaching Party shall be
entitled to seek specific performance and injunctive relief as remedies for any
such breach, and each Party further agrees to waive, and to cause each of their
representatives to waive, any requirement for the securing or posting of any
bond in connection with requesting such remedy.  Such remedies shall not be
deemed to be the exclusive remedies for the breach of this Agreement by any
Party or its representatives.  All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power or
remedy by any Party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy hereunder.

 

21.                               Construction.  This Agreement constitutes a
fully negotiated agreement among commercially sophisticated parties and
therefore shall not be construed or interpreted for or against any Party, and
any rule or maxim of construction to such effect shall not apply to this
Agreement.

 

22.                               Receipt of Information; Representation by
Counsel.  Each Party acknowledges that it has received adequate information to
enter into this Agreement and that it has been represented by counsel in
connection with this Agreement and the Term Sheet and the transactions
contemplated herein and therein.  Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

 

23.                               Binding Effect; Successor and Assigns.  This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors, assigns, heirs, transferees, executors,
administrators, and representatives, in each case solely as such parties are
permitted under this Agreement.

 

24.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same Agreement.  The signatures of all of
the Parties need not appear on the same counterpart.  Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed signature page of this Agreement.

 

25.                               Headings; Schedules and Exhibits.  The
headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof. 
References to sections, unless otherwise indicated, are references to sections
of this Agreement.

 

16

--------------------------------------------------------------------------------


 

26.                               Severability and Construction.  If any
provision of this Agreement shall be held by a court of competent jurisdiction
to be illegal, invalid or unenforceable, the remaining provisions shall remain
in full force and effect if the essential terms and conditions of this Agreement
for each Party remain valid, binding, and enforceable.

 

27.                               Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH OR IN RESPECT OF
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF ANY PARTY OR ARISING OUT OF ANY EXERCISE BY ANY PARTY OF ITS
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO
ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND WITH RESPECT TO ANY CLAIM OR
DEFENSE ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE). THIS WAIVER OF RIGHT TO TRIAL BY JURY IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF THE PARTIES HERETO IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION 27 IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.  THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT FOR
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.

 

28.                               Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the Party to be notified, (b)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (c) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent:

 

To the Company at:

 

General Maritime Corporation

299 Park Avenue

Attn: Jeff Pribor

Jeffrey.pribor@generalmaritimecorp.com

 

With a copy (which shall not constitute notice) to:

 

17

--------------------------------------------------------------------------------


 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of Americas

New York, New York 10036

Attn:  Kenneth H. Eckstein and Douglas H. Mannal

Facsimile (212) 715-8000

keckstein@kramerlevin,com, arogoff@kramerlevin.com and dmannal@kramerlevin.com

 

To the Supporting $550 Million Credit Facility Lenders and the Supporting $372
Million Credit Facility Lenders at:

 

White & Case LLP

1155 Avenue of Americas

New York, New York 10036

Attn: Thomas E Lauria, David E. Joyce and Scott Greissman

Facsimile (212) 819-8200

 

To the Supporting Oaktree Lenders at:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn:  Edward O. Sassower and Brian E. Schartz

Facsimile (212) 446-4900

edward.sassower@kirkland.com, jamie.sprayregen@kirkland.com
damon.fisher@kirkland.com, samantha.good@kirkland.com and
brian.schartz@kirkland.com

 

or to such other address as may have been furnished by a Party to each of the
other Parties by notice given in accordance with the requirements set forth
above.

 

29.                               Consideration.  The Company and each
Supporting Creditor hereby acknowledge that no consideration, other than that
specifically described herein or the Term Sheet, shall be due or paid to the
Supporting Creditor for its agreement to vote to accept the Plan in accordance
with the terms and conditions of this Agreement, other than the Company’s
representations, warranties and agreement to use its commercially reasonable
best efforts to seek to effectuate and consummate the Restructuring and the
Plan.

 

30.                               No Third-Party Beneficiaries.  This Agreement
shall be solely for the benefit of the Parties hereto (or any other party that
may become a party to this Agreement pursuant to section 6 or section 8 of this
Agreement) and no other person or entity shall be a third-party beneficiary
hereof.

 

31.                               No Waiver of Participation and Reservation of
Rights.  Except as expressly provided in this Agreement and in any amendment
among the parties, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict the ability of each of the Parties to protect and
preserve, its rights, remedies, and interests, including, without limitation,
its claims against any of the other Parties (or their respective affiliates or
subsidiaries).  If the transactions contemplated by this Agreement or in the
Term Sheet are not consummated, or if this Agreement

 

18

--------------------------------------------------------------------------------


 

is terminated for any reason, the Parties fully reserve any and all of their
rights remedies, or interests.

 

32.                               No Admissions.  This Agreement shall in no
event be construed as or be deemed to be evidence of an admission or concession
on the part of any Party of any claim or fault or liability or damages
whatsoever.  Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert. No Party shall have, by reason of this Agreement,
a fiduciary relationship in respect of any other Party or any person or entity,
and nothing in this Agreement, expressed or implied, is intended to or shall be
so construed as to impose upon any Party any obligations in respect of this
Agreement except as expressly set forth herein.  This Agreement and the
Restructuring are part of a proposed settlement of a dispute among the Parties. 
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding involving
enforcement of the terms of this Agreement.

 

33.                               Public Disclosure of Agreement.  The Company
may, in its discretion, disclose this Agreement (other than the amount of Debt
Instruments held by any Supporting Creditor) and the Term Sheet in a press
release or public filing.

 

34.                               Disclosure of Holdings.  Unless required by a
court of competent jurisdiction, the Company shall not disclose the principal
amount of the Debt Instruments held by any Supporting Creditor to any person
other than its legal counsel; provided, however, that the Company shall be
permitted to disclose at any time the aggregate principal amount of Debt
Instruments held by each Class of Supporting Creditors.

 

[The remainder of this page is intentionally left blank.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Executive Vice President, Treasurer and Secretary

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

GENERAL PRODUCT CARRIERS CORPORATION

 

GENERAL MARITIME SUBSIDIARY NSF CORPORATION

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Treasurer

 

 

 

GENERAL MARITIME MANAGEMENT LLC

 

 

 

By:

/s/ Milton H. Gonzales., Jr.

 

Name: Milton H. Gonzales, Jr.

 

Title: Manager and Technical Director

 

 

 

GMR ADMINISTRATION CORP.

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Vice President and Secretary

 

 

 

GMR AGAMEMNON LLC

 

GMR AJAX LLC

 

GMR ALEXANDRA LLC

 

GMR ARGUS LLC

 

GMR ATLAS LLC

 

GMR CHARTERING LLC

 

GMR CONCEPT LLC

 

GMR CONCORD LLC

 

GMR CONTEST LLC

 

GMR CONSTANTINE LLC

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

 

GMR DAPHNE LLC

 

GMR DEFIANCE LLC

 

GMR ELEKTRA LLC

 

GMR GEORGE T LLC

 

GMR GP LLC

 

GMR GULF LLC

 

GMR HARRIET G LLC

 

GMR HERCULES LLC

 

GMR HOPE LLC

 

GMR HORN LLC

 

GMR KARA G LLC

 

GMR LIMITED LLC

 

GMR MANIATE LLC

 

GMR MINOTAUR LLC

 

GMR ORION LLC

 

GMR PHOENIX LLC

 

GMR POSEIDON LLC

 

GMR PRINCESS LLC

 

GMR PROGRESS LLC

 

GMR REVENGE LLC

 

GMR SPARTIATE LLC

 

GMR SPYRIDON LLC

 

GMR ST. NIKOLAS LLC

 

GMR STAR LLC

 

GMR STRENGTH LLC

 

GMR TRADER LLC

 

GMR TRUST LLC

 

GMR ULYSSES LLC

 

GMR ZEUS LLC

 

GENERAL MARITIME INVESTMENTS LLC

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Manager

 

 

 

ARLINGTON TANKERS LTD.

 

COMPANION LTD.

 

COMPATRIOT LTD.

 

CONCEPT LTD.

 

CONCORD LTD.

 

CONSUL LTD.

 

CONTEST LTD.

 

VICTORY LTD.

 

VISION LTD.

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Director

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

 

 

ARLINGTON TANKERS, LLC

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: President and Secretary

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

Name:

B. James Ford

 

Its:

Managing Director

 

 

 

 

By:

/s/ Adam C. Pierce

 

Name:

Adam C. Pierce

 

Its:

Senior Vice President

 

 

 

 

 

 

Holdings: $214,454,062.80 under the Oaktree Facility(1)

 

--------------------------------------------------------------------------------

(1)           Consisting of principal and accrued and unpaid interest as of
November 15, 2011.

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

 

 

By:

/s/ Christian D. Christensen

 

 

Name: Christian D. Christensen

 

 

Title: AVP

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

 

 

Holdings: $ [***] under the $372 Million Credit Facility

 

 

 

 

 

 

Holdings: $ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

DNB BANK ASA

 

 

 

By:

/s/ Sanjiv Nayar

 

 

Name: Sanjiv Nayar

 

 

Title: Senior Vice President

 

 

 

 

By:

/s/ Cathleen Buckley

 

 

Name: Cathleen Buckley

 

 

Title: Senior Vice President

 

 

 

 

 

Holdings: $ [***] under the $372 Million Credit Facility

 

 

 

 

 

 

Holdings: $ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

By:

/s/ Olof Kajerdt

 

 

Name: Olof Kajerdt

 

 

Title:

 

 

 

 

By:

/s/ Arne Juell-Skielse

 

 

Name: Arne Juell-Skielse

 

 

Title:

 

 

 

 

 

Holdings: $ [***] under the $372 Million Credit Facility

 

 

 

 

 

Holdings: $ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ Niel J. Bivona

 

 

Name: Niel J. Bivona

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Holdings: $ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Peter Baumann

 

 

Name: Peter Baumann

 

 

Title: Managing Director

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Holdings: $ [***] under the $372 Million Credit Facility

 

 

 

 

 

 

Holdings: $ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion which has been omitted herein and replaced with
three asterisks [***], has been filed separately with the Securities and
Exchange Commission.

 

 

HSH NORDBANK AG

 

 

 

By:

/s/ Marc Kochling

 

 

Name: March Kochling

 

 

Title:

 

 

 

 

By:

/s/ Marc Grunberg

 

 

Name: Marc Grunberg

 

 

Title:

 

 

 

 

 

 

 

 

Holdings:

$ [***] under the $550 Million Credit Facility

 

Signature Page to Restructuring Support Agreement
for General Maritime Corporation, et. al

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Term Sheet

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Summary of Proposed Plan of Reorganization
Terms and Conditions for General Maritime Corp.

 

This term sheet (the “Term Sheet”) summarizes the material terms and conditions
of certain transactions to take place in connection with a plan of
reorganization (the “Plan”) concerning the Company (as defined herein).  This
Term Sheet contemplates the consummation of the Plan in the Company’s chapter 11
proceedings (the “Chapter 11 Cases”), which will be commenced in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) on the terms and subject to, among other things, (1) the conditions
described below and (2) the terms and conditions set forth in the plan support
agreement of even date hereof to which this Term Sheet is attached as an exhibit
(the “Support Agreement”).  Terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Support Agreement

 

The regulatory, tax, accounting and other legal and financial matters and
effects related to the Plan or any related restructuring or similar transaction
have not been fully evaluated, and any such evaluation may affect the terms and
structure of any Plan and related transactions, it being understood that such
treatment shall be subject to the reasonable consent of the Supporting Oaktree
Lenders and the other Requisite Supporting Creditors.  The transactions
contemplated in this Term Sheet are subject to definitive documentation, in form
and substance reasonably acceptable to the Company, the Supporting Oaktree
Lenders and the other Requisite Supporting Creditors (collectively, the
“Definitive Documents”).

 

THIS TERM SHEET AND THE TRANSACTIONS CONTEMPLATED HEREIN ARE PART OF A PROPOSED
SETTLEMENT OF DISPUTES AMONG THE PARTIES.  NOTHING HEREIN SHALL BE DEEMED AN
ADMISSION OF ANY KIND.  PURSUANT TO FEDERAL RULE OF EVIDENCE 408 AND ANY
APPLICABLE STATE RULES OF EVIDENCE, THIS TERM SHEET AND ALL NEGOTIATIONS
RELATING THERETO SHALL NOT BE ADMISSIBLE INTO EVIDENCE IN ANY PROCEEDING OTHER
THAN A PROCEEDING TO ENFORCE THE TERMS OF THIS TERM SHEET.  EXCEPT TO THE EXTENT
SET FORTH IN THE SUPPORT AGREEMENT, WHICH EXPRESSLY INCORPORATES THE TERMS AND
CONDITIONS SET FORTH IN THIS TERM SHEET BY REFERENCE, THIS TERM SHEET IS
NON-BINDING.  THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN PURSUANT TO SECTION 1125 OF THE
BANKRUPTCY CODE OR OTHERWISE.  THE TRANSACTIONS CONTEMPLATED HEREIN ARE SUBJECT
IN ALL RESPECTS TO DEFINITIVE DOCUMENTS ON THE TERMS SET FORTH IN THE SUPPORT
AGREEMENT.

 

Company:

 

General Maritime Corp. (“Corp.”) and certain of its subsidiaries that become
debtors-in-possession in connection with the Chapter 11 Cases (the “Company” or
the “Debtors”).

 

 

 

Plan Sponsor:

 

The term “Plan Sponsor” means an existing or newly-formed entity capitalized by
funds managed by Oaktree Capital Management L.P. or one or more of its
affiliates, which may include OCM Marine Investments CTB, Ltd. or OCM Marine
Holdings TP, L.P. and may include one or more non-Oaktree affiliates or funds
identified by the Supporting Oaktree Lenders in their sole discretion.

 

 

 

Overview:

 

The Plan will provide for a (i) total new money cash investment of $175.0
million through an equity investment by the Plan Sponsor (the “Equity
Investment”) on terms and conditions specified in the Equity

 

--------------------------------------------------------------------------------


 

 

 

Commitment Agreement, as contemplated by the Equity Commitment Letter, and
(ii) conversion of all outstanding obligations under the existing credit
facilities under the Amended and Restated Credit Agreement, dated as of May 6,
2011, by and among the Company and certain of its subsidiaries, OCM Marine
Investments CTB, Ltd., as initial lender, and OCM Administrative Agent, LLC, as
administrative agent and collateral agent, in amount equal to approximately
$214.5 million as of November 15, 2011, plus (from and after such date) any and
all accrued and unpaid interest, premiums, fees and other obligations
outstanding thereunder (the “Oaktree Credit Facility”) into a form of equity to
be agreed in the reorganized Company (the “Equity Conversion”). As a result of
the Equity Investment and the Equity Conversion, on the effective date of the
Plan (the “Effective Date”), the Plan Sponsor will own 100% of the reorganized
equity in the Company (the “Reorganized Equity”), subject to dilution in
accordance with the terms of the Plan, including warrants, Reorganized Equity
issued in connection with the MIP (as defined below) and participation by
creditors other than the Oaktree Supporting Lenders in the Equity Investment (if
any, and on terms acceptable to the Supporting Oaktree Lenders in their sole
discretion).

 

Additionally, the Plan will provide for holders of claims under (i) the
$372 million 2010 Credit Facility (“2010 Facility”) and (ii) the $550 million
2011 Credit Facility (“2011 Facility” and, collectively with the 2010 Facility,
the “Senior Credit Facilities”) (x) a $75.0 million paydown (the “Paydown”) to
be allocated as follows: (1) $39,649,220 on a pro rata basis to the holders of
claims under the 2010 Facility and (2) $35,350,780 on a pro rata basis to the
holders of claims under the 2011 Facility and (y) the new secured loans having
the terms set forth on Exhibit 1 hereto (the “New Senior Loans”). The Paydown
shall be made with a portion of the Equity Investment, and the remaining
proceeds would be used to enhance the Company’s overall financial position.

 

 

 

Equity Commitment:

 

The Plan Sponsor’s obligations under the Equity Commitment Agreement as
contemplated by the Equity Commitment Letter shall be subject to the following
terms and conditions:

 

·                  the Company’s entry into the Equity Commitment Letter and the
Equity Commitment Agreement (including authority to pay the Oaktree Fees) must
be approved by the Bankruptcy Court in accordance with the Milestones;

·                  subject to Bankruptcy Court approval, the Equity Commitment
Agreement shall provide that the Oaktree Supporting Lenders will be entitled to
the Expense Reimbursement payable on the terms set forth in the Support
Agreement and this Term Sheet;

·                  subject to Bankruptcy Court approval, the Equity Commitment
Agreement shall provide that on the Effective Date, the Company will pay the
Supporting Oaktree Lenders or a designated affiliate the Commitment Fee on the
terms set

 

2

--------------------------------------------------------------------------------


 

 

 

forth in the Support Agreement; and

·                  subject to Bankruptcy Court approval, the Equity Commitment
Agreement shall provide that in the event the Support Agreement is terminated by
the Company pursuant to section 13(a)(ii) of the Support Agreement, then the
Company will pay the Supporting Oaktree Lenders or a designated affiliate the
Break-Up Fee on the terms set forth in the Support Agreement.

 

 

 

DIP Facility:

 

The Chapter 11 Cases shall be funded in accordance with the DIP Commitment,
subject to the Plan Sponsor’s rights as set forth in the Equity Commitment
Agreement (the “DIP Facility” and such claims, the “DIP Facility Claims”).

 

 

 

Treatment of Claims:

 

The Plan will provide that a holder of an allowed claim will receive the
following on the effective date of the Plan, unless different treatment is
agreed to by the holder of such allowed claim and the Company:

 

(a)         DIP Facility Claims — DIP Facility Claims will be satisfied in full,
in cash.

 

(b)         Administrative and Priority Claims — Claims will be satisfied in
full, in cash.

 

(c)          Bank Claims — Holders of claims arising under the Senior Credit
Facilities will each receive (i) the Paydown allocated on the basis described
above and (ii) a pro rata share of the New Senior Loans. The allowed Bank Claims
as of the Effective Date shall exclude default interest accrued through the date
thereof.

 

(d)         Oaktree Credit Facility Claims — Holders of the Oaktree Credit
Facility Claims totaling at least $214.5 million as of November 15, 2011, plus
(from and after such date) any and all accrued and unpaid interest, premiums,
fees and other obligations outstanding due under the Oaktree Credit Facility
(together with the Plan Sponsor) will receive, in combination with the Equity
Investment, 100% of the Reorganized Equity, subject to dilution, in accordance
with the terms of the Plan, including warrants, Reorganized Equity issued in
connection with the MIP (as defined below) and participation by creditors other
than the Oaktree Supporting Lenders in the Equity Investment (if any, and terms
acceptable to the Oaktree Supporting Lenders in their sole discretion).

 

(e)          Unsecured Claims (including the $300.0 million principal plus
accrued interest on the 12% Senior Notes due November 15, 2017) — Recovery
consistent with the Plan filed and confirmed in connection with the requirements
set forth in the Support Agreement, including Reorganized Equity made available
to such holders on account of participation in the Equity Investment on the
terms set forth in the Plan (if any, and on terms acceptable to the Oaktree
Supporting Lenders in their sole discretion).

 

3

--------------------------------------------------------------------------------


 

 

 

(Holders of Unsecured Claims that constitute “critical vendors” will be paid in
full in cash pursuant to an order of the Bankruptcy Court in an amount not to
exceed $30 million.)

 

(f)           Holders of Equity Interests in Corp. — All existing equity
interests (including common stock, preferred stock and any options, warrants or
rights to acquire any equity interests) of Corp. will be cancelled.

 

(g)          Holders of Intercompany Claims / Interests — Claims held by a
Debtor in a non-Debtor affiliate or another Debtor (and vice versa) and
interests held by a Debtors in a non-Debtor affiliate or another Debtor will be
canceled and/or reinstated in connection with the Plan, subject to the
reasonable consent of the Company, the Supporting Oaktree Lenders and the
Supporting Credit Facility Lenders.

 

 

 

Interest Rate Swaps:

 

The holders of the Bank Claims agree that in the event the holders of such
claims terminate or otherwise modify the interest rate swaps in existence as of
the date of the Support Agreement any claims on account of such termination will
not be paid in cash, but instead will be added to the total amount of the Bank
Claims as of the Effective Date.

 

 

 

Fees & Expenses / Expense Reimbursement:

 

The Company will pay all of the reasonable and documented fees and expenses
incurred by the Plan Sponsor and/or Supporting Oaktree Lenders and their
professional advisors in connection with the negotiation of the proposed
restructuring, their due diligence review and the approval and consummation of
the transactions contemplated by this Term Sheet, to be paid under the Plan
pursuant to sections 503(b) or 1129(a)(4) of title 11 of the United States Code,
or otherwise.

 

 

 

Conditions Precedent

 

The conditions precedent shall include the conditions precedent set forth in the
Equity Commitment Agreement and such other conditions precedent as consistent
with the terms of this Term Sheet and the Support Agreement.

 

 

 

Releases:

 

To the fullest extent permitted by law, the Plan shall provide for customary
releases for the benefit of the Debtors, the lenders under the Senior Credit
Facilities and the Supporting Oaktree Lenders, and each of such entities’
predecessors, successors and assigns, subsidiaries, funds, portfolio companies,
affiliates, respective attorneys, and each of their respective officers,
directors, employees, managers, financial advisors or other professionals or
representatives.

 

4

--------------------------------------------------------------------------------


 

Indemnity:

 

The treatment of all the Company’s indemnification provisions currently in place
(whether in the bylaws, certificates of incorporation, or employment contracts)
for the current and former directors, officers, employees, managing agents, and
attorneys, and such current and former directors and officers’ respective
affiliates, will be mutually agreed by the Company and the Plan Sponsor and set
forth in the Plan.

 

 

 

Insurance:

 

All insurance premiums on existing policies shall be paid as of the Effective
Date. On or before the Effective Date, the Company shall obtain reasonably
sufficient tail coverage (i.e., D&O insurance coverage that extends beyond the
end of the policy period) under a directors’ and officers’ liability insurance
policy for the Company’s current and former directors, officers and managers for
a period of six years after the Effective Date and placed with such insurers,
the terms of which shall be set forth in the Plan.

 

 

 

Management Incentive Plan:

 

10% of Reorganized Equity or such other amount as agreed to between the Plan
Sponsor and the Company, on a fully diluted basis, will be reserved under a
management incentive plan (the “MIP”) for issuance to eligible employees,
directors or officers of the Company in the form of restricted stock and/or
options. The form, amount, allocation and vesting schedule of the MIP shall be
mutually agreed between the Plan Sponsor and the Company and be set forth in the
Plan.

 

 

 

Executory Contracts and Unexpired Leases:

 

The Debtors shall, with the consent of the Supporting Oaktree Lenders (which
consent shall not be unreasonably withheld) designate which executory contracts
and unexpired leases will be assumed or rejected in connection with the Plan.
The Plan will provide that executory contracts and unexpired leases that are not
rejected as of the Effective Date pursuant to the Plan or a separate motion will
be deemed rejected.

 

 

 

New Board of Directors:

 

Reorganized GMR shall have a board of directors appointed by the Supporting
Oaktree Lenders or a designated affiliate in their sole discretion (the identity
of which shall be filed with the plan supplement prior to the confirmation
hearing on the Plan).

 

 

 

Corporate Structure and Governance:

 

Post-restructuring Certificate of Incorporation, if applicable, By-Laws, a
stockholders’ agreement and other corporate governance documents shall be set
forth in the Definitive Documents and shall be in form and substance reasonably
acceptable to the Company, the Supporting Oaktree Lenders and the other
Requisite Supporting Creditors. The Company, the Supporting Oaktree Lenders and
the other Requisite Supporting Creditors shall work together in good faith to
determine the optimal post-Effective Date corporate structure for reorganized
Company.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1: New Senior Loans Term Sheet

 

Borrower

 

2011 Facility Borrower: General Maritime Subsidiary Corporation

2010 Facility Borrower: General Maritime Subsidiary II Corporation

 

 

 

Guarantors

 

Same as in existing facilities

 

 

 

Facilities

 

2010 Facility

2011 Facility

Together, the “Pre-Petition Senior Credit Facilities”, and the lenders
thereunder, the “Senior Lenders”

 

 

 

Maturity

 

5 years from the Effective Date

 

 

 

Pricing

 

LIBOR + 400, no LIBOR floor

 

 

 

Amortization

 

2011 Facility: quarterly scheduled commitment reductions of approximately $16.5
million, subject to reductions (see “Mandatory prepayments,” below) beginning
June 30, 2014, with no contractual amortization prior to June 30, 2014.

2010 Facility: quarterly scheduled commitment reductions of approximately $7.4
million, subject to reductions (see “Mandatory prepayments,” below) beginning
June 30, 2014, with no contractual amortization prior to June 30, 2014.

 

 

 

Security

 

2011 Facility: Perfected first lien on the all the vessel-owning subsidiaries
and all the assets of General Maritime Subsidiary and Arlington Tankers Ltd, and
a second lien on the all the vessel-owning subsidiaries and all the assets of
General Maritime Subsidiary II. For the avoidance of doubt, the security for the
2011 Facility shall be the same as the security for the pre-petition 2011
Facility.

2010 Facility: Perfected first lien on the all the vessel-owning subsidiaries
and all the assets of General Maritime Subsidiary II, and a second lien on the
all the vessel-owning subsidiaries and all the assets of General Maritime
Subsidiary and Arlington. For the avoidance of doubt, the security for the 2010
Facility shall be the same as the security for the pre-petition 2010 Facility.

 

 

 

Financial covenants

 

Limited to the following:

Collateral Maintenance: 110% in 2012, 115% in 2013 and 120% thereafter;
performed by Senior Lender selected brokers on a quarterly basis and at any
other times to be mutually agreed upon.

Minimum Cash Balance: To be mutually agreed.

Interest Coverage Ratio: Based upon 25% cushion to a base case to be mutually
agreed upon.

Financial covenant definitions to be mutually agreed.

 

 

 

Affirmative covenants

 

Affirmative covenants to be mutually agreed.

 

 

 

Negative covenants

 

Negative covenants to be mutually agreed.

 

 

 

Events of Default

 

To be mutually agreed upon.

 

6

--------------------------------------------------------------------------------


 

Mandatory prepayments

 

Excess Cash Sweep (in lieu of Excess Liquidity Sweep in existing Facilities):
Quarterly sweep of non-equity funded cash balances (to be defined in a manner to
be mutually agreed upon) above $100 million in 2012, $75 million in 2013 and an
amount to be agreed upon for 2014 and thereafter, taking into consideration the
scheduled amortization payment being made with respect to such quarter, shall be
applied to the permanent reduction of the Senior Credit Facility (each an
“Excess Cash Reduction”). Each Excess Cash Reduction shall be allocated between
the 2011 Facility and the 2010 Facility pro rata based upon deferred
amortization, and shall be applied to such facilities in a manner to be mutually
agreed.

 

Other Mandatory Prepayments:

To be mutually agreed upon.

 

 

 

Upfront fees

 

None

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

Equity Commitment Letter

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

OCM MARINE INVESTMENT CTB, LTD.
C/O OAKTREE CAPITAL MANAGEMENT, L.P.
333 SOUTH GRAND AVENUE, 28TH FLOOR
LOS ANGELES, CALIFORNIA 90071

 

November 16, 2011

 

General Maritime Corporation
299 Park Avenue
New York, NY 10171

 

Re:          Equity Financing Commitment

 

Ladies and Gentlemen:

 

OCM Marine Investment CTB, Ltd., a Cayman Islands exempt company (the
“Investor”), directly or indirectly through one or more affiliates, intends to
contribute funds directly or indirectly to General Maritime Corporation, a
Delaware corporation (the “Company”), in connection with the chapter 11 plan of
reorganization contemplated by the Company, affiliates of Investor and other
lenders to the Company to be consummated pursuant to the terms and conditions of
that Restructuring Support Agreement (such agreement, including any attachments
or exhibits thereto, the “Support Agreement”) to which this letter is attached
as an exhibit, to be entered into among the Company, certain affiliates of
Investor, certain lenders to the Company and other parties (such plan or any
alternative plan agreed to by such parties, the “Plan”).

 

The terms of the Plan may (solely with the Investor’s prior written consent, in
its sole discretion) contemplate that the Company will conduct a rights offering
to the holders of certain bonds issued by the Company (the “Offerees”), for an
aggregate equity investment in the Company to be determined by the Investor and
reflected in the Plan (such maximum aggregate equity investment, if one is
permitted by the Investor, the “Rights Offering Amount”).  Additionally, the
Support Agreement provides that the Investor would backstop in full the
Rights Offering Amount pursuant to an equity commitment agreement on terms and
conditions satisfactory to each of the Investor and the Company (the “Equity
Commitment Agreement”), to be entered into between the Investor and the Company.

 

This is to advise you that, upon the terms and subject to the conditions set
forth below and in the Support Agreement, the Investor hereby commits to
contribute to the Company concurrently with the effectiveness of the Plan,
directly or indirectly (through one or more of its affiliates), $175,000,000
(One Hundred Seventy Five Million Dollars), reduced by the amount of the Rights
Offering Amount, if any, purchased by the Offerees.

 

The Investor represents and warrants that as of the date hereof, and on the date
the transactions contemplated by the Equity Commitment Agreement are
consummated, it has access to uncalled capital commitments plus cash on hand, in
each case, sufficient to satisfy each and all of its obligations under this
letter.  The Investor further represents and warrants that (i) the execution,
delivery and performance of this letter by the Investor have been duly and
validly authorized by all requisite action, (ii) no other proceedings are
necessary to authorize the execution, delivery or performance of this letter by
the Investor, and (iii) this letter constitutes a

 

--------------------------------------------------------------------------------


 

valid and binding obligation of the Investor, enforceable in accordance with its
terms, subject to the terms and conditions of the Support Agreement.

 

The Investor’s obligations under this letter are subject to (i) the execution
and delivery by the Company of the Equity Commitment Agreement, in form and
substance acceptable to each of the Investor and the Company, which shall
provide for such terms and conditions as are acceptable to the parties thereto,
including, but not limited, to, consent rights, representations and warranties,
closing conditions (including those conditions listed in the immediately
following sentence), covenants of the Investor and the Company (including that
an amount equal to $75,000,000 of the equity proceeds invested by the Investor
and, to the extent acceptable terms are included in the Plan, the Offerees,
shall be used to pay down the Prepetition Senior Facilities, as defined in the
Support Agreement, in accordance with the terms of the Support Agreement), and
other terms and conditions satisfactory to each of the Investor and the Company,
and (ii) the satisfaction of the conditions to the Investor’s obligation to
consummate the transactions contemplated by the Equity Commitment Agreement as
set forth therein.  The conditions to the parties’ respective obligations to
consummate transactions contemplated by the Equity Commitment Agreement shall
include, among others: (v) the approval by the board of directors of the Company
of the Plan, the Support Agreement and the Equity Commitment Agreement and the
transactions contemplated by each of them, (w) that the counterparties to
certain material contracts of the Company identified in the Equity Commitment
Agreement (including, for the avoidance of doubt, any amendment thereto), if
any, shall have provided their written consent to the transactions contemplated
by the Plan and the Equity Commitment Agreement, to the extent that such consent
is required, (x) during the period beginning on the date on which the Equity
Commitment Letter is executed by the parties thereto and ending on the date on
which the transactions contemplated by the Equity Commitment Agreement are
consummated, the absence of any “material adverse effect,” such term to be
defined in manner agreed to by each of the Company and the Investor and set
forth in the Equity Commitment Agreement, with respect to  the Company or its
business, condition, prospects, operations or assets (except as a result of the
Plan proceedings), (y) the consummation and effectiveness of the Plan, in
accordance with the terms and conditions set forth in the Support Agreement,
including the satisfaction of the Milestones (as defined in the Support
Agreement) and the restructuring of the Prepetition Senior Facilities as set
forth in the Support Agreement, and (z) that the Company shall have, as of
immediately after giving effect to all of the equity funding made under the
Equity Commitment Agreement, the above-referenced payment of obligations under
the Prepetition Senior Facilities and all payments due under the Plan, an amount
of unrestricted cash on hand equal to a minimum of $25 million, including after
giving effect to payments made on or before the effective date of the Plan
pursuant to the terms thereof on account of all outstanding professional fees.

 

The Investor’s obligations to fund any amount to the Company shall automatically
expire with no further liabilities or obligations upon the termination of the
Support Agreement in accordance with its terms, unless such termination in
accordance with the terms of the Support Agreement occurred as a result of the
breach thereof by the Investor.  The Investor’s funding commitment set forth
herein shall not be assignable by the Company without the Investor’s prior
written consent, and the granting of such consent in a given instance shall be
solely in the

 

2

--------------------------------------------------------------------------------


 

discretion of the Investor and, if granted, shall not constitute a waiver of
this requirement as to any subsequent assignment.  This letter, together with
the Support Agreement, contain the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior arrangements and
understandings with respect thereto.  The Investor agrees that it shall not
transfer or assign any of its interests in the Oaktree Facility (as such term is
defined in the Support Agreement) unless the transferee or assignee shall have
agreed in writing to be bound by the provisions of this letter.  The Investor
represents and warrants that, as of the date hereof, it holds all indebtedness
of the Company and its subsidiaries that is currently outstanding pursuant to
the Oaktree Facility.

 

Other than as required by law or legal process, each of the parties agree that
it will not, nor will it permit its advisors or affiliates to, disclose to any
person or entity the contents of this commitment letter, other than to the
Company’s directors, officers, agents and advisors who are instructed to
maintain the confidentiality of this letter in accordance herewith.

 

Notwithstanding anything that may be expressed or implied in this letter, each
party hereto, by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that, notwithstanding that the Investor is a partnership, no
recourse hereunder or under any documents or instruments delivered in connection
herewith (except to the extent that a Related Party is a party thereto or has
express obligations under any such document or instrument) shall be had against
any Related Party (as defined below) of the Investor or any Related Party of any
of the Investor’s Related Parties, whether by the enforcement of any assessment
or by any legal or equitable proceedings, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any Related Party of the Investor or any Related Party
of any of the Investor’s Related Parties, as such for any obligations of the
Investor under this letter or any documents or instruments delivered in
connection herewith (except to the extent that a Related Party is a party
thereto or has express obligations under any such document or instrument) or for
any claim based on, in respect of, or by reason of, such obligations or their
creation.  Other than the Investor’s obligations pursuant to this letter, none
of the Investor or any of its Related Parties shall have any liability for any
debts, obligations or liabilities of any other person, and, none of such persons
shall have any liability or obligation of any kind to the Company, or any of its
Related Parties, or any other person (in all cases, whether directly or
indirectly and whether arising under contract, by operation of law or
otherwise), in connection with the Equity Commitment Agreement or any of the
transactions contemplated thereby, (except to the extent that a Related Party is
a party thereto or has express obligations under any such document or
instrument).  For the purposes of this commitment letter, the terms “Related
Party” and “Related Parties” shall mean any and all former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
equityholder or affiliate of a person or entity.

 

This letter may be amended or waived only in a writing signed by the Investor
and the Company.  No waiver of any provision hereunder or any breach or default
thereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default.

 

3

--------------------------------------------------------------------------------


 

EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS LETTER OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT HEREOF.

 

All issues and questions concerning the construction, validity, interpretation
and enforceability of this letter shall be governed by, and construed in
accordance with, the Laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of New York.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

If this letter is agreeable to you, please so indicate by signing in the space
indicated below.

 

 

Very truly yours,

 

 

 

 

OCM MARINE INVESTMENT CTB, LTD.

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

Name:

B. James Ford

 

Its:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

Name:

Adam C. Pierce

 

Its:

Senior Vice President

 

 

Accepted and agreed as of November 16, 2011.

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

Name:

Jeffrey D. Pribor

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

[Signature Page to Oaktree/General Maritime Equity Commitment Letter]

--------------------------------------------------------------------------------


 

Exhibit C

 

DIP Commitment Letter

 

--------------------------------------------------------------------------------


 

CITIGROUP GLOBAL
MARKETS INC.
399 Park Avenue 16th Floor 5
New York, New York 10043

DNB NOR BANK ASA
200 Park Avenue,
31st Floor
New York, New York 10166

HSH NORDBANK AG
Gerhart-Hauptmann-Platz 50
D-20095 Hamburg, Germany

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH
437 Madison Avenue,
21st Floor
New York, New York 10022

THE ROYAL BANK OF
SCOTLAND PLC
1 Princes Street,
London EC2R 8PB

SKANDINAVISKA
ENSKILDA BANKEN AB
(PUBL)
Kungsträdgårdsgatan 8
SE-l06 40 Stockholm
Sweden

 

CONFIDENTIAL

 

November 8, 2011

 

General Maritime Corporation
General Maritime Subsidiary Corporation
General Maritime Subsidiary II Corporation
299 Park Avenue
New York, NY 10017-0002

 

Attention:  Jeffrey D. Pribor, Chief Financial Officer

 

$75,000,000 Senior Secured Superpriority Debtor-In-Possession
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised each of Citigroup Global Markets Inc. (for and on behalf of
itself, Citibank, N.A., Citicorp USA, Inc., Citicorp NorthAmerica, Inc. and/or
any of their affiliates as may be appropriate (collectively, “Citi”)), DnB NOR
Bank ASA (“DnB NOR”), HSH Nordbank AG (“HSH”), Nordea Bank Finland plc, New York
Branch (“Nordea”), Skandinaviska Enskilda Banken AB (publ) (“SEB”) and The Royal
Bank of Scotland (“RBS” and, together with Citi, DnB NOR, HSH, Nordea and SEB,
collectively, the “Agents”, “we” or “us”) that you intend to file separate
voluntary petitions for yourself and certain of your subsidiaries (the
“Company”) for reorganization under Chapter 11 of the U.S. Bankruptcy Code with
the United States Bankruptcy Court for the Southern District of New York (the
“Chapter 11 Cases”) and that you will require a $75,000,000 senior secured
superpriority debtor-in-possession term loan and revolving credit facility (the
“DIP Facility”) to fund the continuing operation of your and your Subsidiaries’
businesses during the Chapter 11 Cases (the “Transaction”). Capitalized terms
used but not defined herein shall have the meaning assigned to such term in the
DIP Facility term sheet (“DIP Term Sheet”) attached hereto as Exhibit A.

 

Please note that those matters that are not covered or made clear herein, in the
DIP Term Sheet or the related fee letter of even date herewith (the “Fee
Letter”) are subject to mutual agreement of the parties hereto.

 

1

--------------------------------------------------------------------------------


 


1.             COMMITMENTS.

 

In connection with the foregoing, each Agent is pleased to advise you of its
commitment, on a several but not joint basis, (x) in the case of DnB NOR,
Nordea, SEB and RBS, to each provide up to $15,000,000 in commitments under the
DIP Facility and (y) in the case of HSH and Citi, to each provide up to
$7,500,000 in commitments under the DIP Facility, upon the terms and subject to
the conditions set forth or referred to in this commitment letter (together with
the DIP Term Sheet, this “Commitment Letter”) and in the Fee Letter, with such
commitments to be applied pro rata to the revolving credit facility and the term
loan facility.

 


2.             TITLES AND ROLES.

 

You hereby appoint Nordea to act, and Nordea hereby agrees to act, as sole
administrative agent (in such capacity, the “Administrative Agent”) and sole
collateral agent (in such capacity, the “Collateral Agent”) for the DIP
Facility, in each case upon the terms and subject to the conditions set forth or
referred to in this Commitment Letter.  Nordea will perform the duties and
exercise the authority customarily performed and exercised by it in the
foregoing roles.  In addition, Nordea shall have the right (in consultation with
you) to award one or more of the roles or titles described above, or such other
titles as may be determined by Nordea, to one or more other banks, financial
institutions and other institutional lenders (together with the Agents, the
“Lenders”) or affiliates thereof, in each case as determined by Nordea.  You
agree that, except as contemplated above, no other agents, co-agents or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than that expressly contemplated by this Commitment Letter and the
Definitive Financing Documentation referred to below) will be paid in connection
with the DIP Facility, unless you and we shall so agree.

 

In connection with any financing in which each Lender elects to participate, you
and the Lenders shall enter into the Definitive Financing Documentation, which
Definitive Financing Documentation shall set forth the terms and conditions,
including discounts, fees, pricing and other terms and conditions for such
financing (including those set forth in the DIP Term Sheet).

 


3.             ADDITIONAL LENDERS.

 

In our sole discretion, we may commence our efforts to bring in additional
Lenders with respect to the DIP Facility promptly upon your execution and
delivery to us of this Commitment Letter.  Timing for this, potential Lenders to
be approached, titles, allocations and division of fees, shall be determined by
(and coordinated exclusively through) the Agents in consultation with you. You
agree actively to assist us in this process in a manner that is reasonably
satisfactory to us.

 


4.             INFORMATION.

 

You represent, warrant and covenant that (a)(i) no information which has been or
is hereafter furnished by you or on your behalf in connection with the DIP
Facility (other than the estimates, forecasts, projections and other
forward-looking financial information regarding the future performance of the
Company (collectively, the “Projections”)) and (ii) no other information
supplied or approved by you or on your behalf (other than the Projections) (such
written information and other information being referred to herein collectively
as the

 

2

--------------------------------------------------------------------------------


 

“Information”) taken as a whole contained (or, in the case of Information
furnished after the date hereof, will contain), as of the time it was (or
hereafter is) furnished, any material misstatement of fact or omitted (or will
omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in the light of the
circumstances under which they were (or hereafter are) made and (b) the
Projections that have been or will be made available to the Agents by you or any
of your representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
such Projections are made available to the Agents, it being recognized by the
Lenders that such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized. You understand that, in arranging
the DIP Facility, we will be entitled to use and rely on the Information and the
Projections without responsibility for independent verification thereof.


 


5.             CONDITIONS PRECEDENT.

 

Each Agent’s agreement to perform the services described herein, is subject to
(a) the Company having cooperated with the Agents in arranging the DIP Facility,
including, without limitation, by promptly providing the Agents with all
information reasonably deemed necessary by it in order to bring in additional
Lenders, (b) your written acceptance of, and compliance with, the terms and
conditions, of the Fee Letter and pursuant to which you agree to pay, or cause
to be paid, to the Agents certain fees and expenses and to fulfill certain other
obligations in connection with the Transaction, (c) no Agent becoming aware
(whether as a result of its due diligence analyses and review or otherwise)
after the date hereof of any information not previously known to such Agent
which such Agent believes is materially negative information with respect to the
Transaction or the property, assets, business, operations, liabilities,
condition (financial or otherwise) or prospects of the Company taken as a whole,
or which is inconsistent in a material and adverse manner with any such
information or other matter disclosed to such Agent prior to the date hereof,
and (d) the other conditions set forth or referred to in the DIP Term Sheet or,
when executed, the Definitive Financing Documentation.


 


6.             EXPENSES; INDEMNIFICATION.

 

To induce each Agent to issue this Commitment Letter and to proceed with the
Definitive Financing Documentation, you hereby agree that all fees and expenses
(including the reasonable fees and expenses of counsel and consultants) of each
Agent and its respective affiliates arising in connection with the DIP Facility
and the preparation, negotiation, execution, delivery and enforcement of this
Commitment Letter and the Definitive Financing Documentation (including in
connection with our due diligence and including a collateral appraisal and
collateral inspection) shall be for your joint and several account (and that you
shall from time to time upon request from any Agent reimburse (on a joint and
several basis) such Agent and its respective affiliates for all such reasonable
fees and expenses paid or incurred by them), whether or not the Transaction is
consummated or the DIP Facility is made available or the Definitive Financing
Documentation is executed. You further jointly and severally agree to indemnify
and hold harmless each Agent and each other agent or co-agent (if any)
designated by the Agents with respect to the DIP Facility (each, a “Co-Agent”),
each Lender (including in any event each Agent) and their respective affiliates
and each director, officer, employee, representative and

 

3

--------------------------------------------------------------------------------


 

agent thereof (each, an “Indemnified Person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses of any kind or nature whatsoever which
may be incurred by or asserted against or involve any Agent, any Co-Agent, any
Lender or any other such Indemnified Person as a result of or arising out of or
in any way related to or resulting from (i) this Commitment Letter, the
Definitive Financing Documentation, the Transaction or any related transaction
or (ii) the use or the contemplated use of the proceeds of the DIP Facility and,
upon demand, to pay and reimburse each Agent, each Co-Agent, each Lender and
each other Indemnified Person for any reasonable legal or other out-of-pocket
expenses paid or incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Co-Agent, any Lender or
any other such Indemnified Person is a party to any action or proceeding out of
which any such expenses arise or such matter is initiated by a third party or by
you or any of your affiliates); provided, however, that you shall not have to
indemnify any Indemnified Person against any loss, claim, damage, expense or
liability to the extent same resulted from the gross negligence or willful
misconduct of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and non-appealable judgment). Neither any Agent nor any
other Indemnified Person shall be responsible or liable to you or any other
person or entity for (x) any determination made by it pursuant to this
Commitment Letter in the absence of gross negligence or willful misconduct on
the part of such person or entity (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) any damages arising
from the use by others of information or other materials obtained through
electronic, telecommunications or other information transmission systems or
(z) any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged as a result of this Commitment Letter
or the financing contemplated hereby.

 


7.             SHARING INFORMATION; ABSENCE OF FIDUCIARY RELATIONSHIP; AFFILIATE
ACTIVITIES.

 

Each Agent reserves the right to employ the services of its affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliates may agree in their sole discretion.  You
acknowledge that (i) each Agent may share with any of its affiliates, and such
affiliates may share with such Agent, any information related to the
Transaction, the Company, or any of the matters contemplated hereby and
(ii) each Agent and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transactions described herein or otherwise.  No Agent will, however, furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter, the Fee Letter or its other
relationships with you to other companies (other than your and affiliates).  You
also acknowledge that no Agent has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by it from other companies.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of any of the transactions contemplated by this Commitment Letter, irrespective
of whether we or our affiliates have

 

4

--------------------------------------------------------------------------------


 

advised or are advising you on other matters, (b) we, on the one hand, and you,
on the other hand, have an arms-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
our part, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that we and
our affiliates are engaged in a broad range of transactions that may involve
interests that differ from your interests and that we and our affiliates have no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, and (e) you waive, to the fullest
extent permitted by law, any claims you may have against us or our affiliates
for breach of fiduciary duty or alleged breach of fiduciary duty with respect to
the DIP Facility and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors.

 


8.             CONFIDENTIALITY.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates, officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis or (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review; provided that you may
disclose this Commitment Letter and the contents hereof (but you may not
disclose the contents of the Fee Letter) to any rating agencies or pursuant to
any public filings which in the opinion of your counsel are required pursuant to
applicable law.  Notwithstanding the foregoing, you shall be permitted to
furnish a copy of this Commitment Letter and, under seal, the Fee Letter to the
Bankruptcy Court, any committee appointed in the Chapter 11 Case, the Office of
the United States Trustee and such other parties in interest as may be necessary
to obtain the required Bankruptcy Court approvals of the DIP Facility and the
agreements and obligations related thereto; provided that any copies of the Fee
Letter may only be furnished pursuant to and in compliance with the terms of a
seal order regarding the Fee Letter that is anticipated to be entered by the
Bankruptcy Court pursuant to a joint motion which will be filed by the Company
and the Administrative Agent.

 

Each Agent and its affiliates will use all confidential information provided to
it or such affiliates by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
treat confidentially all such information and this Commitment Letter and the Fee
Letter (and the respective terms and substance set forth herein and therein);
provided that nothing herein shall prevent any Agent from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such Agent, to the
extent permitted by law, agrees to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority having jurisdiction over any Agent
or any of its affiliates, (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by any Agent or
any of its affiliates, (d) to the extent that such information is received by
any Agent from a third party

 

5

--------------------------------------------------------------------------------


 

that is not to its knowledge subject to confidentiality obligations to you,
(e) to the extent that such information is independently developed by any Agent,
(f) to each Agent’s respective affiliates and their respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information, (g) to potential Lenders, participants
or assignees or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any of its affiliates or any
of their respective obligations, in each case who agree (which may be oral or
pursuant to customary market practice) to be bound by the terms of this
paragraph (or language substantially similar to this paragraph), (h) to the
Bankruptcy Court for approval of this Commitment Letter, the Fee Letter and the
DIP Facility, or (i) for purposes of establishing a “due diligence” defense.
Each Agent’s obligations under this paragraph shall automatically terminate and
be superseded by the confidentiality provisions in the Definitive Financing
Documentation upon the initial funding of the DIP Facility.

 

You hereby represent and acknowledge that, to the best of your knowledge, no
Agent, nor any employees or agents of, or other persons affiliated with, any
Agent, have directly or indirectly made or provided any statement (oral or
written) to you or to any of your employees or agents, or other persons
affiliated with or related to you (or, so far as you are aware, to any other
person), as to the potential tax consequences of the Transaction.

 

The Agents shall be permitted to use information related to the syndication and
arrangement of the DIP Facility in connection with obtaining a CUSIP number,
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you.  Prior to
the Effective Date, each of the Agents shall have the right to review and
approve any public announcement or public filing made by you or your
representatives relating to the DIP Facility or to any of the Agents in
connection therewith, before any such announcement or filing is made (such
approval not to be unreasonably withheld or delayed).

 


9.             ASSIGNMENTS; ETC.

 

This Commitment Letter (and your rights and obligations hereunder) shall not be
assignable by you without the prior written consent of each Agent (and any
attempted assignment without such consent shall be null and void), are intended
to be solely for the benefit of the parties hereto and thereto (and Indemnified
Persons), are not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and thereto (and Indemnified
Persons) and may not be relied upon by any person or entity other than you.  Any
and all obligations of, and services to be provided by any Agent hereunder
(including, without limitation, the commitment of such Agent) may be performed,
and any and all rights of any Agent hereunder may be exercised, by or through
any of its affiliates or branches.

 


10.          AMENDMENTS; GOVERNING LAW; ETC.

 

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof waived, except by an instrument in writing signed by you and
each Agent.  This Commitment Letter and the Fee Letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement.

 

6

--------------------------------------------------------------------------------


 

Delivery of an executed signature page of this Commitment Letter or the Fee
Letter by facsimile (or other electronic) transmission shall be effective as
delivery of a manually executed counterpart hereof.  Section headings used
herein and in the Fee Letter are for convenience of reference only, are not part
of this Commitment Letter or the Fee Letter, as the case may be, and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Commitment Letter or the Fee Letter, as the case may be.  You acknowledge
that information and documents relating to the DIP Facility may be transmitted
through Intralinks, the internet, email or similar electronic transmission
systems, and that no Agent shall be liable for any damages arising from the use
by others of information or documents transmitted in such manner.  Each Agent
may, in consultation with you, place customary advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of customary information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the closing of
the Transaction in the form of a “tombstone” or otherwise describing the names
of the Company and its affiliates (or any of them), and the amount, type and
closing date of the transactions contemplated hereby, all at the expense of such
Agent.  This Commitment Letter and the Fee Letter set forth the entire agreement
between the parties hereto as to the matters set forth herein and supersedes all
prior understandings, whether written or oral, between us with respect to the
matters herein.  Matters that are not covered or made clear in this Commitment
Letter or in the Fee Letter are subject to mutual agreement of the parties
hereto. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE
NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION).

 


11.          JURISDICTION.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and
agrees that all claims in respect of any such action or proceeding may be heard
and determined only in such courts located within New York County, provided,
however, that each Agent shall be entitled to assert jurisdiction over you and
your property in any court in which jurisdiction may be laid over you or your
property, (b) waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or thereby in any
New York State or Federal court, as the case may be, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and (d) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Service of any process, summons, notice or document by
registered mail or overnight courier addressed to you at the address above shall
be effective service of process against you for any suit, action or proceeding
brought in any such court.

 

7

--------------------------------------------------------------------------------


 


12.          WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 


13.          SURVIVING PROVISIONS.

 

The provisions of Sections 1, 2, 6, 7, 8, 9, 10 and 11 of this Commitment Letter
shall remain in full force and effect regardless of whether Definitive Financing
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter and our agreements to perform the services
described herein; provided that your obligations under this Commitment Letter,
other than those provisions relating to confidentiality and the payment of
agency fees to the Administrative Agent as provided in the Fee Letter, shall
automatically terminate and be superseded by the Definitive Financing
Documentation upon the initial funding thereunder (the “Effective Date”) and the
payment of all amounts owing at such time hereunder and under the Fee Letter.


 


14.          PATRIOT ACT NOTIFICATION.

 

Each Agent hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), such Agent is required to obtain, verify and record information
that identifies the Company under the DIP Facility, which information includes
the name, address, tax identification number and other information regarding the
Company that will allow such Agent to identify the Company in accordance with
the PATRIOT Act.  This notice is given in accordance with the requirements of
the PATRIOT Act and is effective as to each Agent and each Lender.


 


15.          TERMINATION AND ACCEPTANCE.

 

Each Agent’s agreement to perform the services described herein will
automatically terminate (without further action or notice and without further
obligation to you) at 11:59 P.M., New York City time, on November 21, 2011
unless on or prior to such time the Transaction has been consummated.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter by returning to us
executed counterparts hereof and of the Fee Letter not later than 5:59 P.M., New
York City time, on November 8, 2011.  Each Agent’s agreement to perform the
services described herein, will expire automatically (and without further action
or notice and without further obligation to you) at such time in the event that
we have not received such executed counterparts in accordance with the
immediately preceding sentence.

 

[Remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS, INC.

 

 

 

 

 

By:

/s/ Peter Baumann

 

 

Name:

Peter Baumann

 

 

Title:

Managing Director

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

 

DNB NOR BANK ASA

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name:

Nikolai A. Nachamkin

 

 

Title:

Senior Vice President

 

 

 

By:

/s/ Sanjiv Nayar

 

 

Name:

SANJIV NAYAR

 

 

Title:

Senior Vice President

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

 

HSH NORDBANK AG

 

 

 

By:

/s/ Marc Köchling

 

 

Name:

Marc Köchling

 

 

Title:

 

 

 

 

By:

/s/ Marc Grünberg

 

 

Name:

Marc Grünberg

 

 

Title:

 

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

 

 

By:

/s/ Martin Lunder

 

 

Name:

Martin Lunder

 

 

Title:

Senior Vice President

 

 

 

By:

/s/ Lynn Sauro

 

 

Name:

Lynn Sauro

 

 

Title:

Assistant Vice President

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

By:

/s/ Bjarte Bøe

 

 

Name:

Bjarte Bøe

 

 

Title:

Head of Structured Finance

 

 

 

By:

/s/ Arne Juell-Skielse

 

 

Name:

Arne Juell-Skielse

 

 

Title:

Head of Shipping Finance Sweden

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND

 

 

 

By:

/s/ Colin Manchester

 

 

Name:

Colin Manchester

 

 

Title:

Head of Shipping Coverage, Americas

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Chief Financial Officer & Executive Vice President

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Chief Financial Officer & Executive Vice President

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Chief Financial Officer & Executive Vice President

 

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIP Term Sheet

 

See attached.

 

--------------------------------------------------------------------------------


 

PRELIMINARY TERM SHEET FOR
DEBTOR-IN-POSSESSION FACILITY

 

General Maritime Corporation

 

Set forth below is a term sheet in respect of the terms and conditions of an
agreement to provide debtor-in possession financing in the chapter 11 cases (the
“Chapter 11 Cases”) that may be filed in the U.S. Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) by General Maritime
Corporation (“Holdings”) and all of its direct and indirect subsidiaries other
than the Excluded Subsidiaries (as defined below)(1) (Holdings, together with
all such filing subsidiaries, the “Debtors”) to meet the Debtors’ liquidity
requirements pending confirmation of an Acceptable Plan or completion of an
Acceptable Sale Process (each as defined below). The agreement is subject to
Definitive Financing Documentation (as defined below).

 

The statements contained in this term sheet and all discussions between and
among the parties in connection therewith constitute confidential settlement
communications entitled to protection under Rule 408 of the Federal Rules of
Evidence.

 

I.                                        THE DIP FACILITY

 

Borrowers:

 

General Maritime Subsidiary Corporation and General Maritime Subsidiary II
Corporation (each, a “Borrower”; collectively, the “Borrowers”).

 

 

 

Guarantors:

 

Holdings and each existing subsidiary of Holdings (other than the Borrowers)
(collectively, the “Guarantors”; together with the Borrowers, the “Credit
Parties”).

 

 

 

Administrative Agent:

 

Nordea Bank Finland plc, New York Branch (in such capacity, the “Administrative
Agent”).

 

 

 

DIP Lenders:

 

Certain of the lenders (the “DIP Lenders”) under the Pre-Petition Senior
Facilities (as defined below).(2)

 

 

 

Type, Amount and Maturity:

 

The debtor-in-possession facility (the “DIP Facility”) shall be in an original
principal amount of up to $75,000,000 under which loans (“DIP Loans”) may be
made and letters of credit (the “Letters of

 

--------------------------------------------------------------------------------

(1)  For the avoidance of doubt, Holdings and each of its direct and indirect
subsidiaries will be filing for chapter 11 other General Maritime Management
(Hellas) Ltd., General Maritime Management (UK) LLC, General Maritime Management
(Portugal) LLC, General Maritime Management (Portugal) Lda., General Maritime
Crewing Pte. Ltd., and Limited “General Maritime Crewing” (together, the
“Excluded Subsidiaries”).

 

(2)  It is understood that the members of the steering committee (the “Steering
Committee”) of the Pre-Petition Senior Lenders (as defined below) may fund the
full amount of the DIP Facility (as defined below), but that all the
Pre-Petition Senior Lenders will be offered the opportunity to participate as
DIP Lenders in the DIP Facility (as defined below) on terms to be agreed. On the
closing date, the Steering Committee members will include Citigroup Global
Markets Inc. (for and on behalf of itself, Citibank, N.A., Citicorp USA, Inc.,
Citicorp NorthAmerica, Inc. and/or any of their affiliates as may be
appropriate), DnB NOR Bank ASA, HSH Nordbank AG, Nordea Bank Finland plc, New
York Branch, Skandinaviska Enskilda Banken AB (publ) and The Royal Bank of
Scotland.

 

1

--------------------------------------------------------------------------------


 

 

 

Credit”) may be issued up to a sublimit to be agreed upon. It is contemplated
that the DIP Facility will be comprised of a $35,000,000 revolving credit
facility and a $40,000,000 term loan facility.

 

 

 

 

 

The DIP Facility may be increased at the request of the Borrowers pursuant to
further order of the Bankruptcy Court, after notice and a hearing, by an
aggregate principal amount equal to $25,000,000 (by increasing either the
revolving credit facility, the term loan facility or both), subject to the
agreement of the applicable DIP Lenders (in their sole discretion) to provide
such additional DIP Loans.

 

 

 

 

 

The DIP Facility is being extended to the Debtors in order to provide the
Debtors with sufficient time and liquidity to consummate an Acceptable Plan (as
defined below) or commence, and continue to completion, an Acceptable Sale
Process (as defined below), in each case on the terms and conditions expressly
set forth herein.

 

 

 

 

 

From and after the entry of an Interim Order approving the DIP Facility (in form
and substance satisfactory to each DIP Lender and the Directing Parties (as
defined below), the “Interim Order”), and subject to the satisfaction of the
other terms and conditions of the DIP Facility, until entry of a final order
approving the DIP Facility in form and substance satisfactory to each DIP Lender
and the Directing Parties (the “Final Order”), not more than $30,000,000 of the
DIP Facility (which shall be limited to loans under the term loan facility) will
be available to the Borrowers in accordance with the terms thereof (the “Initial
Available Commitment Amount”). The balance of the DIP Facility will be available
upon and after entry of the Final Order, subject to the satisfaction of the
other terms and conditions of the DIP Facility.

 

 

 

 

 

The DIP Facility will have a final maturity date at the earliest of:

 

 

 

 

 

1.

the date that is nine months following the date (the “Petition Date”) of
commencement of the Chapter 11 Cases (the “Initial Maturity Date”), provided
that the Initial Maturity Date shall be extended by an additional three months
at the option of the Borrowers (the “Extension Option”) so long as (x) no
default or event of default under the Definitive Financing Documentation shall
have occurred and be continuing at such time, (y) the Borrowers shall have
delivered to the Administrative Agent in writing, by not more than one month and
not fewer than five business days prior to the Initial Maturity Date, an
irrevocable notice of election to exercise the Extension Option and (z) the
Borrowers shall have paid in immediately available funds an extension fee in an
amount equal to 0.50% of the amount of each DIP Lender’s commitment to the
Administrative Agent for distribution to the DIP Lenders;

 

 

 

 

 

 

2.

the effective date of any Chapter 11 reorganization plan for the Debtors; and

 

2

--------------------------------------------------------------------------------


 

 

 

3.

the consummation of a sale pursuant to Section 363 of the Bankruptcy Code or
otherwise of all or substantially all of the assets of the Debtors.

 

 

 

 

 

 

For the purposes hereof, “Directing Parties” shall mean either (x) the consent
of (i) if the Steering Committee consists of four or more members, then all but
one of the Steering Committee members, and (ii) if the Steering Committee
consists of three or fewer members, each Steering Committee member, or (y) the
Required Lenders under and as defined in the relevant Pre-Petition Senior
Facilities (the “Relevant Pre-Petition Required Lenders”), provided that (i) in
the event of a disagreement or inconsistency as to any matter between the
Steering Committee and the Relevant Pre-Petition Required Lenders, the Relevant
Pre-Petition Required Lenders shall control and (ii) in the event that the
consent requirement set forth in clause (x) of this definition is satisfied with
less than the unanimous consent of the Steering Committee, any dissenting
Steering Committee member may require that the consent requirement set forth in
clause (y) of this definition be satisfied for any action of the Directing
Parties with respect to the matter subject to dispute.

 

 

 

Certain Milestones:

 

The Definitive Financing Documentation and any Final Order shall expressly
authorize and require the Debtors to comply with the following restructuring
and/or asset disposition milestones (the “Milestones”), unless otherwise agreed
to by the Directing Parties:

 

 

 

 

 

 

1.

(i) the Debtors shall (x) obtain a binding written commitment and support
agreement in form and substance acceptable to the Directing Parties from one or
more third parties (each, an “Investor” and together, the “Investors”) regarding
the terms of such Investors’ funding of the New Equity Amount (as defined below)
and such Investors’ support for an Acceptable Plan and (y) file with the
Bankruptcy Court an Acceptable Plan and a disclosure statement in respect
thereof, in each case on or before the 75th day after the Petition Date; and

 

 

 

 

 

 

 

(ii)  the Debtors shall obtain an order of the Bankruptcy Court, in form and
substance satisfactory to the Directing Parties, approving a disclosure
statement in respect of an Acceptable Plan and authorizing solicitation of such
Acceptable Plan on or before the 135th day after the Petition Date; and

 

 

 

 

 

 

 

(iii)  the Debtors shall obtain an order of the Bankruptcy Court, in form and
substance satisfactory to the Directing Parties, confirming an Acceptable Plan,
and such Acceptable Plan shall be substantially consummated, on or before the
210th day after the Petition Date; and

 

 

 

 

 

 

2.

absent compliance with any of the foregoing, the Debtors, upon receipt of notice
of such noncompliance from the Administrative Agent at the direction of the
Directing Parties, shall immediately

 

3

--------------------------------------------------------------------------------


 

 

 

 

commence, and continue to completion, an Acceptable Sale Process.

 

 

 

 

Acceptable Plan:

 

“Acceptable Plan” shall mean a Chapter 11 plan of reorganization of the Debtors
which is in form and substance satisfactory to the Directing Parties and which
also provides for the following:

 

 

 

 

 

1.

the raising of new equity (or similar) capital that provides proceeds in an
amount satisfactory to the Directing Parties to the reorganized Debtors as of
the effective date of an Acceptable Plan, whether funded by the issuance of
rights to purchase new common stock in the reorganized Debtors or otherwise, in
any case on terms acceptable to the Directing Parties (the “New Equity Amount”);

 

 

 

 

 

 

2.

either (a) payment in full in cash of the Pre-Petition Senior Facilities or
(b) other treatment of the Pre-Petition Senior Facilities acceptable to the
Directing Parties, which shall include:

 

 

 

 

 

 

 

a.

treatment acceptable to the Directing Parties of all obligations outstanding
under the $200,000,000 Credit Agreement dated as of May 6, 2011 (as amended, the
“Oaktree Credit Facility”);

 

 

 

 

 

 

 

 

b.

treatment acceptable to the Directing Parties of the $300,000,000 12% senior
unsecured notes due 2017 issued by Holdings (the “Senior Unsecured Notes”);

 

 

 

 

 

 

 

 

c.

an initial board of directors of the reorganized Debtors selected prior to the
effective date of an Acceptable Plan in a fashion that is reasonably acceptable
to the Directing Parties; and

 

 

 

 

 

 

 

 

d.

a senior management retention and incentive plan reasonably acceptable to the
Directing Parties; and

 

 

 

 

 

 

3.

payment in full in cash of the DIP Facility.

 

 

 

 

Acceptable Sale Process:

 

An “Acceptable Sale Process” shall mean implementation of the bidding and sale
procedures (the “Bidding and Sale Procedures”) in respect of all of the Debtors’
assets and property, approved by an order of the Bankruptcy Court, in form and
substance reasonably acceptable to the Directing Parties and the Debtors in all
respects, and which shall, at a minimum, include the following terms:

 

 

 

 

 

1.

the sale process may be a public auction or a private sale process;

 

 

 

 

 

 

2.

the right of the Pre-Petition Senior Agent on behalf of the Pre-Petition Senior
Lenders and the Administrative Agent on behalf of the DIP Lenders to credit bid,
whether as the stalking horse or otherwise (the “Credit Bid”), up to the full
amount of their

 

4

--------------------------------------------------------------------------------


 

 

 

 

claims under Pre-Petition Senior Facilities and the DIP Facility, respectively,
on terms and conditions satisfactory to (i) the Directing Parties with respect
to a Credit Bid by the Pre-Petition Senior Agent on behalf of the Pre-Petition
Senior Lenders and (ii) each DIP Lender with respect to a Credit Bid by the
Administrative Agent on behalf of the DIP Lenders, shall be fully preserved in
all circumstances;

 

 

 

 

 

 

3.

upon execution by (i) the Pre-Petition Senior Agent on behalf of the
Pre-Petition Senior Lenders and (ii) the Administrative Agent on behalf of the
DIP Lenders (with the consent of each Lender in the event of inclusion of the
DIP Facility in the Credit Bid) of a purchase and sale agreement (or other
documentation) with the Debtors (the “Stalking Horse Agreement”), in form and
substance satisfactory to the Directing Parties and the Debtors, the Credit Bid
shall be the “stalking horse” bid and the Pre-Petition Senior Agent on behalf of
the Pre-Petition Senior Lenders and, in the event of inclusion of the DIP
Facility in the Credit Bid, the Administrative Agent on behalf of the DIP
Lenders shall be entitled to the Break-Up Fee (as defined below) and Expense
Reimbursement (as defined below), provided that the Debtors may enter into an
alternative stalking horse agreement with alternative bidder(s) within 10
business days of the commencement of the Acceptable Sale Process if such
alternative stalking horse agreement provides for the payment in full in cash of
the Pre-Petition Senior Facilities and the DIP Facility (or other treatment
satisfactory to the Directing Parties) in form and substance acceptable to the
Directing Parties (an “Alternative Stalking Horse Agreement”); provided that
(i) if any such alternative bid provides for treatment of the DIP Facility other
than by payment in full in cash, the terms of such alternative bid shall be
acceptable in form and substance to each Lenders and (ii) if any such
alternative bid provides for treatment of the Pre-Petition Senior Facilities
other than by payment in full in cash, the terms of such alternative bid shall
be acceptable in form and substance to the Directing Parties;

 

 

 

 

 

 

4.

the Pre-Petition Senior Lenders and, in the event of inclusion of the DIP
Facility in the Credit Bid, the DIP Lenders shall be entitled in respect of the
Credit Bid to (a) a “break-up fee” equal to 1% of the outstanding amount of the
Pre-Petition Senior Facilities and the maximum commitments under the DIP
Facility (the “Break-Up Fee”), and (b) the reimbursement of their reasonable
expenses, in each case on terms acceptable to the Directing Parties (the
“Expense Reimbursement”); provided that the Break-Up Fee shall only be payable
if an Acceptable Sale Process is commenced, the Debtors do not enter into an
Alterative Stalking Horse Agreement within the time period set forth in section
(3) above and the Credit Bid is not the successful bid under the sale process;

 

5

--------------------------------------------------------------------------------


 

 

 

5.

an auction (to the extent necessary) and a hearing before the Bankruptcy Court
to consider the sale of substantially all of the Debtors’ assets shall be
scheduled for a date that is no later than 90 days following the commencement of
an Acceptable Sale Process; and

 

 

 

 

 

 

6.

the proceeds of the sale of the Debtors’ assets shall fund (unless pre-funded by
the DIP Lenders under the DIP Facility (which may then be included in the Credit
Bid)) a reasonable wind-down budget (the “Wind-Down Budget”) for costs
reasonably necessary to wind down the Chapter 11 Cases, including an amount for
the reasonable fees and expenses of the estates’ professionals, which shall be
(x) agreed to by the Debtors and either (i) the Relevant Pre-Petition Required
Lenders (in the event that the Pre-Petition Senior Facilities are included in
the Credit Bid) and the Required Lenders (in the event that the DIP Facility is
included in the Credit Bid) or (ii) a third party purchaser of substantially all
of the Debtors’ assets (without limitation of any of the DIP Lenders’ or the
Pre-Petition Lenders’ rights) and (y) subject in all cases to approval of the
Bankruptcy Court.

 

 

 

 

Final Order:

 

For the avoidance of doubt and in addition to the other requirements set forth
herein, the Final Order shall, as the case may be:

 

 

 

 

 

 

1.

approve or be conditioned on pre-approval by Bankruptcy Court order of (a) the
Milestones, (b) marketing procedures for obtaining the New Equity Amount in form
and substance acceptable to the Directing Parties, (c) the Credit Bid as the
stalking horse bid under the Acceptable Sale Process (subject to execution of
the Stalking Horse Agreement and agreement on the Wind-Down Budget) or under any
other circumstances and (d) the Bidding and Sale Procedures (including the
Break-Up Fee and Expense Reimbursement); and

 

 

 

 

 

 

2.

require senior management of the Debtors, and all other personnel of the Debtors
that the Steering Committee may request, to make themselves reasonably available
to, and to use reasonable best efforts to cooperate with, the Steering Committee
in respect of an Acceptable Plan or an Acceptable Sale Process, as the case may
be.

 

 

 

 

DIP Liens:

 

The Credit Parties will grant liens and security interests as set forth below
(the “DIP Liens”) on all of their assets and property, including all causes of
action, but excluding Avoidance Actions (as defined below), whether now owned or
hereafter acquired (the “Collateral”), subject to the Carve-Out (as defined
below).

 

 

 

 

 

1.

Liens on Unencumbered Property. Pursuant to Section 364(c)(2) of the Bankruptcy
Code, first priority liens upon all unencumbered Collateral.

 

6

--------------------------------------------------------------------------------


 

 

 

2.

Priming Liens. Pursuant to Section 364(d) of the Bankruptcy Code, priming liens
upon all Collateral that is encumbered by liens securing:

 

 

 

 

 

 

 

 

i

the existing $550,000,000 revolving credit facility (the “$550M Pre-Petition
Facility”);

 

 

 

 

 

 

 

 

 

 

ii

the existing $372,000,000 term loan and revolving credit facility (the “$372M
Pre-Petition Facility” and, together with the $550M Pre-Petition Facility, the
“Pre-Petition Senior Facilities”(3)); and

 

 

 

 

 

 

 

 

 

 

iii

the Oaktree Credit Facility.

 

 

 

 

 

 

3.

Liens on Property Subject to Prior Liens. Pursuant to Section 364(c)(3) of the
Bankruptcy Code, junior liens upon all Collateral subject to security interests
(other than as set forth in clause 2 above) acceptable to each DIP Lender and
the Directing Parties (the “Prior Liens”).

 

 

 

 

 

 

4.

Avoidance Actions. The Collateral shall not include actions for preferences,
fraudulent conveyances, and other avoidance power claims under Sections 544,
545, 547, 548, 550 and 553 of the Bankruptcy Code (the “Avoidance Actions”), but
shall include the proceeds of Avoidance Actions, which shall be available to pay
any administrative claim held by the Administrative Agent, the Pre-Petition
Senior Lenders in respect of the Pre-Petition Senior Facilities and the DIP
Lenders in respect of the DIP Facility.

 

 

 

 

Priority of Liens:

 

The DIP Liens granted pursuant to Sections 364(c)(2), 364(c)(3) and 364(d) of
the Bankruptcy Code will be, with the exception of the Carve-Out, the Prior
Liens and as otherwise described above, first priority and superior to any
security, mortgage, collateral interest or lien or claim to the Collateral.

 

 

 

 

 

Without limiting the foregoing, the DIP Liens will be senior in priority to any
and all adequate protection liens of the Pre-Petition Senior Lenders and the
lenders (the “Oaktree Lenders”) under the Oaktree Credit Facility, and are also
not subject to or subordinate to (a) any lien or security interest that is
avoided and preserved for the benefit of any Credit Party and its estate,
(b) except as may be provided in the Definitive Financing Documentation, liens
arising after the Petition Date, including the liens or security interests
granted in favor of any federal, state, municipal or other governmental unit,
commission, board or court for any liability of any Credit Party, (c) any
intercompany or

 

--------------------------------------------------------------------------------

(3)  The Pre-Petition Senior Facilities also include any Interest Rate
Protection Agreement or Other Hedging Agreement (each as defined in the
Pre-Petition Senior Facilities) entered into by any Pre-Petition Senior Lender
and secured by the Pre-Petition Senior Collateral (as defined below).

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

affiliate liens of any Credit Party or (d) upon entry of a Final Order, any
claim or charge under Section 506(c) of the Bankruptcy Code.

 

 

 

Superpriority Administrative Claims:

 

The DIP Facility will be granted an allowed superpriority administrative expense
claim with priority over all other allowed Chapter 11 and Chapter 7
administrative expense claims, including expenses of a Chapter 11 and Chapter 7
trustee, subject and subordinate to the Carve-Out, under Sections 364(c)(1),
503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.

 

 

 

Carve-Out:

 

The DIP Facility is subject only to a carve-out (the “Carve-Out”), which shall
be comprised of the following: (i) the payment of fees pursuant to 28 U.S.C. §
1930 and to the clerk of the Bankruptcy Court and (ii) allowed (whether allowed
prior to or after the Termination Notice (as defined below)) and unpaid fees and
expenses of the Debtors’ professionals and the professionals of any statutorily
appointed committee incurred from the Petition Date to the date of notice (such
notice, the “Termination Notice”) from the Administrative Agent that an Event of
Default has occurred, plus $5,000,000.

 

 

 

 

 

No portion of the Carve-Out may be used by any person to investigate or pursue
any investigation or pursue any claims, causes of action, defenses,
counterclaims, litigation or discovery against the Administrative Agent, any
Pre-Petition Senior Lender or any DIP Lender (or their respective agents,
professionals, employees, officers, subsidiaries, affiliates, etc.).

 

 

 

Adequate Protection:

 

The administrative agent (the “Pre-Petition Senior Agent”), the Lender Creditors
and the other Secured Creditors, in each case under and as defined in the
Pre-Petition Senior Facilities (the “Pre-Petition Senior Lenders”), will be
entitled to receive the following adequate protection for the sale, lease or use
by the Debtors (or other decline in value) of all of the Collateral, including
use of “cash collateral” of the Pre-Petition Senior Lenders, with respect to
which the Pre-Petition Senior Agent and the Pre-Petition Senior Lenders have
first priority liens or second priority liens securing obligations of the
Debtors owing to them under the Pre-Petition Senior Facilities (the
“Pre-Petition Senior Collateral”), the priming of their security interests and
liens in the Pre-Petition Senior Collateral and the imposition of the automatic
stay pursuant to Section 362 of the Bankruptcy Code:

 

 

 

 

 

 

1.

subject to the Carve-Out, a superpriority administrative expense claim as
contemplated by Section 507(b) of the Bankruptcy Code immediately junior to the
claims under Section 364(c)(1) of the Bankruptcy Code held by the Administrative
Agent and the DIP Lenders in respect of the DIP Facility;

 

 

 

 

 

 

2.

subject to the Carve-Out, liens on all property and assets of the Debtors with
respect to which the Pre-Petition Senior Lenders have first priority or second
priority liens under the Pre-Petition

 

8

--------------------------------------------------------------------------------


 

 

 

 

Senior Facilities, having the priorities set forth above;

 

 

 

 

 

 

3.

(x) upon entry of the Interim Order, payment in cash of all interest and letter
of credit, unused commitment and other fees under the Pre-Petition Senior
Facilities that had accrued as of the Petition Date at the applicable rate
provided for under the Pre-Petition Senior Facilities and (y) monthly in
arrears, payment in cash of all interest and letter of credit, unused commitment
and other fees that had accrued on and after the Petition Date at the
non-default rate provided for under the Pre-Petition Senior Facilities (it being
understood that the default rate will accrue to the fullest extent permitted
under the Bankruptcy Code);

 

 

 

 

 

 

4.

without duplication of amounts required to be paid pursuant to the DIP Facility,
upon entry of the Interim Order, payment in cash of all reasonable fees and
expenses of the Pre-Petition Senior Lenders and the Pre-Petition Senior Agent
that had accrued as of the Petition Date, including, without limitation, the
fees and expenses of White & Case LLP (and any local counsel) and Lazard, and
thereafter, within five days of presentment of invoices, payment in cash of all
fees and expenses of the Pre-Petition Senior Agent and the Steering Committee
that have accrued on and after the Petition Date, including, without limitation,
the fees and expenses of White & Case LLP (and any local counsel) and Lazard;
and

 

 

 

 

 

 

5.

Bankruptcy Court approval, under or in connection with entry of a Final Order,
of the Milestones (including the Bidding and Sale Procedures and the Break-Up
Fee and Expense Reimbursement), which shall remain in full force and effect
notwithstanding repayment, acceleration or termination of the DIP Facility.

 

 

 

 

 

 

All adequate protection superpriority claims of the Pre-Petition Senior Lenders
based on liens granted pursuant to the Pre-Petition Senior Facilities shall have
the same relative priority that existed between them on the Petition Date and as
set forth in each Intercreditor Agreement (as defined in each of the
Pre-Petition Senior Facilities), as applicable.

 

 

 

 

 

The Oaktree Lenders shall be entitled to adequate protection which corresponds
to the adequate protection set forth in clause 1 and 2 above granted for the
Pre-Petition Senior Lenders, subject and junior in all cases to the claims,
liens and interests of the Pre-Petition Senior Lenders of any kind or nature and
subject to each Intercreditor Agreement. It is understood, for the avoidance of
doubt, that no proceeds of the DIP Loans shall be used at any time to make any
payments under the Oaktree Credit Facility or in respect of the Senior Unsecured
Notes.

 

 

 

Use of DIP Loans and Letters of Credit:

 

On and after the entry of the Interim Order, proceeds of DIP Loans shall be used
and the Letters of Credit shall be issued (i) to fund operating expenses, agreed
adequate protection payments and other

 

9

--------------------------------------------------------------------------------


 

 

 

general corporate and working capital requirements described in the Budget (as
defined below), (ii) to pay transaction fees and expenses (including to fund any
original issue discount and upfront fees) and (iii) to pay fees, expenses and
interest to the Administrative Agent and the Steering Committee under the DIP
Facility.

 

 

 

 

 

 

No proceeds of the DIP Facility and no Collateral (including cash collateral)
may be used by any party to (i) investigate or pursue any claims, causes of
action, defenses, counterclaims, litigation or discovery against the
Administrative Agent, any DIP Lenders or any Pre-Petition Senior Lenders (or
their respective agents, professionals, employees, officers, subsidiaries,
affiliates, etc.) or (ii) pay any or all claims for fees and expenses of any
other person or entity in connection with the investigation of, the assertion of
or joinder in any claim, cause of action, counterclaim, action, proceeding,
application, litigation, motion, objection, defense or other contested matter,
the purpose of which is to seek or the result of which would be to obtain any
order, judgment, determination, declaration or similar relief: (x) invalidating,
setting aside, avoiding, recharacterizing or subordinating, in whole or in part,
any claim, indebtedness, liens and/or security interests of the Administrative
Agent, the DIP Lenders or any Pre-Petition Senior Lenders; (y) objecting to or
commencing any action that prevents or affirmatively delays the exercise by the
Administrative Agent or the DIP Lenders of any of their respective rights and
remedies under any agreement or document or the Interim Order or the Final
Order; or (z) seeking any affirmative legal or equitable remedy against the
Administrative Agent or any DIP Lender (or their respective agents,
professionals, employees, officers, subsidiaries, affiliates, etc.).

 

 

 

Interest Rates:

 

All DIP Loans shall bear interest at the adjusted Eurodollar Rate (to be defined
in the Definitive Financing Documentation and, in any event, to include a floor
of 1.50%) plus 6.50% per annum on the daily outstanding balance; provided that
at any time after the Borrowers exercise the Extension Option, the DIP Loans
shall bear interest at the adjusted Eurodollar Rate (to be defined in the
Definitive Financing Documentation and, in any event, to include a floor of
1.50%) plus 7.00% per annum on the daily outstanding balance. For DIP Loans
bearing interest by reference to the adjusted Eurodollar Rate, interest periods
of one month shall be available. Interest shall be payable monthly in arrears
for all DIP Loans and upon prepayment, in each case computed on the basis of a
360-day year.

 

 

 

 

 

After the occurrence and during the continuance of an Event of Default, interest
on all DIP Loans, the Letter of Credit fees and all other outstanding amounts
will bear interest at a rate equal to 2.0% per annum plus the otherwise
applicable rate.

 

 

 

Upfront Fees / Original Issue Discount:

 

An amount equal to 1.50% of the amount of each DIP Lender’s commitment to the
Administrative Agent for distribution to the DIP Lenders, which fee shall be due
and payable on the closing date.

 

10

--------------------------------------------------------------------------------


 

Commitment Fees:

 

Commitment fees equal to 50% of the applicable margin for DIP Loans per annum
times the daily average unused portion of the DIP Facility shall accrue from the
closing date and shall be computed on the basis of a 360-day year and payable
monthly in arrears and upon the maturity or termination of the DIP Facility.

 

 

 

Letter of Credit Fees:

 

A letter of credit fee equal to the applicable margin for DIP Loans accruing at
the Eurodollar Rate, payable to the Administrative Agent, which will be shared
ratably by all DIP Lenders, and a fronting fee with respect to Letters of Credit
equal to the greater of $500 per annum and 1/8 of 1% per annum, payable to the
issuing DIP Lender, in each case such fees to be based upon the amount available
from time to time for drawing under such Letter of Credit and payable monthly in
arrears. Customary drawing and administration fees will be charged by each
issuing DIP Lender.

 

 

 

Prepayments and Commitment Reductions:

 

Voluntary: Prepayments and commitment reductions under the DIP Facility may be
made at any time without premium or penalty (other than breakage costs to the
extent applicable).

 

 

 

 

 

Mandatory: Customary and appropriate mandatory prepayments for financings of
this type and for this transaction in particular, including, without limitation,
repayments with net proceeds from debt and equity issuances, asset sales and
insurance/condemnation events (with exceptions to be determined), and similar
mandatory prepayments as contained in the Pre-Petition Senior Facilities.

 

 

 

Representations and Warranties:

 

Customary and appropriate for financings of this type and for this transaction
in particular, including similar representations and warranties as contained in
the Pre-Petition Senior Facilities.

 

 

 

Covenants:

 

Customary and appropriate affirmative and negative covenants for financings of
this type and for this transaction in particular, including weekly delivery of
cash receipt and disbursement reports, Budget variance reports, and similar
covenants as contained in the Pre-Petition Senior Facilities; continued
compliance with all Milestone-related covenants.

 

 

 

Financial Covenants:

 

Financial covenants to be determined, including:

 

 

 

 

 

 

(i)

Budget compliance based on rolling 4-week cumulative cash flow (receipts less
disbursements) in the aggregate (subject to a 20% variance and excluding
restructuring related charges, professional fees, and debt service), tested
weekly beginning the fourth week after the initial Budget (as attached to the
Interim Order) is delivered to the Lenders, provided that the Budget will be
updated every four weeks;

 

 

 

 

 

 

(ii)

minimum cumulative EBITDA as set forth on Annex A hereto (from the month of the
Petition Date) tested on a monthly basis beginning in the second month after the
Petition Date (subject to

 

11

--------------------------------------------------------------------------------


 

 

 

 

permitted variances set forth on Annex A hereto); and

 

 

 

 

 

 

(iii)

beginning after entry of the Final Order, minimum liquidity (which shall include
amounts available for borrowing under the DIP Facility) of $15,000,000 from
December 2011 to April 2012, and $10,000,000 from May 2012 to the Initial
Maturity Date and through the Extension Option period, if applicable.

 

 

 

 

Events of Default:

 

Customary and appropriate for financings of this type and for this transaction
in particular (including ship finance transactions), including the following
(subject, in each case, to materiality thresholds, and customary notice and
grace periods to be agreed): (i) non-payment of obligations; (ii) inaccuracy of
representations or warranties (under the Definitive Financing Documentation) in
any material respect; (iii) non-performance of covenants and obligations (under
the Definitive Financing Documentation); (iv) default on other material
post-petition debt; (v) change of control; (vi) compliance with ERISA;
(vii) material post-petition judgments; (viii) actual or asserted (by the
Debtors) invalidity or unenforceability of any Definitive Financing
Documentation or liens securing obligations under the Definitive Financing
Documentation; (ix) events of default relating to the Chapter 11 Cases,
including (a) dismissal of the Chapter 11 Cases or conversion of the Chapter 11
Cases to chapter 7 or appointment of a trustee or an examiner with enlarged
powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code, (b) entry of an order granting relief from the automatic stay in respect
of any of the vessels, (c) entry of an order staying, reversing, vacating or
modifying the DIP Facility, the Interim Order or the Final Order without the
prior written consent of the Administrative Agent or the Prepetition Senior
Agent, or the Interim Order or Final Order ceasing to be effective for any
reason, (d) entry of a Bankruptcy Court order granting any superpriority claim
which is senior or pari passu with the DIP Lenders’ claims under the DIP
Facility, (e) entry of a Bankruptcy Court order authorizing the sale of all or
substantially any Debtor’s assets unless such order contemplates repayment in
full in cash of the DIP Facility and the Pre-Petition Senior Facilities upon
consummation of the sale, (f) the filing of a motion by any Debtor or other
party in interest seeking any of the matters set forth in clauses
(ix)(a) through and including (e), (g) the failure of the Debtors to comply with
any of the Milestones or any related covenants (it being understood that a
failure to comply with any of the Milestones in respect of an Acceptable Plan
alone will result in the initiation of an Acceptable Sale Process, rather than
an Event of Default); (h) the entry of the Final Order shall not have occurred
within 30 days of the Petition Date; (i) expiration of the period provided by
Section 1121 of the Bankruptcy Code for the Debtors’ exclusive right to file a
plan; (j) pre-petition payments (other than as permitted by the DIP
Facility, Interim Order or Final Order); (k) non-compliance by the Debtors with
the terms of the Interim Order or the Final Order; (l) a Budget not being in
effect on any day; and (m) cessation of liens or super-priority claims granted
with respect to the DIP Facility to be

 

12

--------------------------------------------------------------------------------


 

 

 

valid, perfected and enforceable in all respects.

 

 

 

 

Remedies:

 

During the continuance of an Event of Default, and without any action or
approval of the Bankruptcy Court, after five business days’ notice, the
Administrative Agent may, and shall at the request of the Required Lenders (as
defined below), (a) declare that the commitments be terminated and (b) declare
all DIP Loans, all interest thereon and all other amounts and obligations to be
due and payable. In addition, the automatic stay provided in Section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court, and the Administrative Agent and the DIP Lenders,
upon seven days’ written notice to the Borrowers, shall be entitled to exercise
all of their respective rights and remedies under the Definitive Financing
Documentation.

 

 

 

Amendment or Waivers:

 

Unless otherwise specified herein, amendments and waivers of the provisions of
the DIP Facility and the related security agreements will require the written
consent of the respective credit party thereto and the Required Lenders, and any
such amendment will be binding on all parties, provided that (a) the consent of
each DIP Lender directly and negatively affected thereby will be required with
respect to (i) an increase in or extension of any DIP Lenders’ commitment under
the DIP Facility, (ii) a reduction in the Applicable Margin or a reduction in
the amount of any payment of principal, interest, fees or commission, and
(iii) an extension of the date of any payment of any amount under the DIP
Facility, and (b) the consent of all of the DIP Lenders shall be required with
respect to (i) the definition of “Required Lenders” or the amendment section,
(ii) a term which expressly requires the consent of all the DIP Lenders, (ii) a
proposed substitution, replacement or release of Holdings, the Borrowers, or any
of the Guarantors which own a vessel, (iii) release of all, substantially all or
a substantial part of the collateral and (iv) consent to the assignment or
transfer by the Borrowers of any of its rights and obligations under the DIP
Facility.

 

 

 

Required Lenders:

 

DIP Lenders having aggregate outstanding commitments under the DIP Facility (or,
if determined after termination of the commitments, the principal amount of the
commitments and/or outstanding DIP Loans, as applicable, and participations in
any outstanding Letters of Credit) equal to a majority of the total commitment
under the DIP Facility at such time (the “Required Lenders”).

 

 

 

Miscellaneous:

 

Customary and appropriate indemnification, breakage, tax, reserve requirement,
and waiver and amendment provisions for financings of this type and for this
transaction in particular.

 

In addition to those conditions precedent that are usual and customary for this
type of facility (including, without limitation, no violation or conflicts,
governmental, board and third party approvals, absence of material litigation
and compliance with margin regulations and the USA Patriot Act), the following
additional conditions precedent for the initial or final borrowings, without
limiting the foregoing, shall include, as the Administrative Agent shall deem
appropriate in the context of the proposed transaction:

 

13

--------------------------------------------------------------------------------


 

II.                                   CONDITIONS PRECEDENT TO BORROWING ON
INTERIM ORDER

 

DIP Facility Documentation:

 

(x) The definitive documentation evidencing the DIP Facility shall be in form
and substance satisfactory to each DIP Lender and (y) the definitive collateral
and other credit documentation shall be in form and substance satisfactory to
the Administrative Agent, and shall include (i) a first priority perfected
mortgage over each of the vessels owned by the Credit Parties, together with a
first priority security interest in all earnings (including assignments of
charter contracts, where applicable, and a pledge of earnings accounts) and
proceeds of insurance related to such vessels, (ii) a deposit account control
agreement over the accounts of each of the Credit Parties, (iii) a Bermuda share
pledge over all the shares issued by each of the vessel-owning Credit Parties
that are incorporated in Bermuda and (iv) all other documents reasonably
requested by the Administrative Agent that are customary for transactions of
this type (clauses (x) and (y) together, the “Definitive Financing
Documentation”).

 

 

 

Interim Order:

 

The Interim Order shall have been entered by the Bankruptcy Court on or prior to
November 21, 2011 and shall be in full force and effect and unstayed.

 

 

 

Adequate Protection:

 

All adequate protection payments, critical vendor payments and first day orders
shall be reasonably satisfactory to the Steering Committee and, with respect to
payments, shall be in accordance with the Budget.

 

 

 

Budget; Financial Statements:

 

The DIP Lenders shall have received certified copies of (i) a 13-week cash flow
forecast prepared by the Borrowers (as supplemented from time to time in
accordance with the DIP Facility, the “Budget”) in form and substance
satisfactory to the Directing Parties and (ii) such historical and pro forma
financial statements with respect to such periods as the Administrative Agent
may reasonably request, all of the foregoing to be in form and substance
reasonably satisfactory to the Directing Parties.

 

 

 

No Material Adverse Effect:

 

Since the date of the Commitment Letter, nothing shall have occurred and the
Administrative Agent and the DIP Lenders shall not have become aware of any
facts or conditions not previously known which the Administrative Agent or any
DIP Lender shall determine has had, or could reasonably be expected to have, a
Material Adverse Effect (as defined in the Pre-Petition Senior Facilities),
provided that the commencement of the Chapter 11 Cases shall not constitute a
Material Adverse Effect.

 

 

 

Fee Letter:

 

The Borrowers shall have executed and delivered to the Administrative Agent a
fee letter (the “Fee Letter”), setting forth certain fees due and payable in
connection with the DIP Facility including, without limitation, any upfront
fees.

 

 

 

Miscellaneous:

 

The Administrative Agent and the DIP Lenders shall have completed and be
satisfied with the results of their due diligence investigations and

 

14

--------------------------------------------------------------------------------


 

 

 

shall also have received any information reasonably necessary to conduct such
due diligence. All costs, fees, expenses (including, without limitation, legal
fees and expenses) and other compensation contemplated by the Fee Letter and
herein, payable to the Administrative Agent and the DIP Lenders or otherwise
payable in respect of the transaction, shall have been paid to the extent due.
The DIP Lenders shall have received (x) legal opinions from counsel (including,
without limitation, New York and maritime counsel) covering matters reasonably
acceptable to the Administrative Agent and (y) appropriate officer
certifications relating to closing conditions and items to be delivered in
connection therewith.

 

III.                              CONDITIONS PRECEDENT TO FULL DIP FACILITY

 

Final Order:

 

The Final Order shall have been entered by the Bankruptcy  Court on or prior to
December 21, 2011 and shall be in full force and effect and unstayed.

 

 

 

 

No Material Adverse Effect:

 

Since the date of the Commitment Letter, nothing shall have occurred and the
Administrative Agent and the DIP Lenders shall not have become aware of any
facts or conditions not previously known which the Administrative Agent or any
DIP Lender shall determine has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

IV.                               CONDITIONS PRECEDENT TO ALL BORROWINGS UNDER
THE DIP FACILITY

 

Miscellaneous:

 

In addition to the conditions precedent to funding of the DIP Facility set forth
in Sections II and III and the preamble thereto, as applicable, the conditions
to all borrowings will include requirements relating to prior written notice of
borrowing, the availability of DIP Loans and Letters of Credit, the accuracy of
representations and warranties, a requirement that the Debtors’ cash and cash
equivalent balances not exceed an amount to be determined, the absence of any
Event of Default or potential event of default, and the full force and
effectiveness of the Interim Order or the Final Order, and will otherwise be
customary and appropriate for financings of this type.

 

15

--------------------------------------------------------------------------------


 

ANNEX A

 

Cumulative EBITDA

 

Month

 

Minimum EBITDA

 

November 2011

 

N/A

 

December 2011

 

$

2,115,000

 

January 2012

 

$

4,600,000

 

February 2012

 

$

6,875,000

 

March 2012

 

$

9,350,000

 

April 2012

 

$

12,100,000

 

May 2012

 

$

15,700,000

 

June 2012

 

$

19,225,000

 

July 2012

 

$

23,725,000

 

August 2012

 

$

28,050,000

 

September 2012

 

$

32,750,000

 

October 2012

 

$

37,200,000

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Milestones

 

1.              The Company shall commence the Bankruptcy Case on or before
November 17, 2011 (the “Petition Date”).

 

2.              The Company shall obtain the entry of the Interim DIP Order
within 5 days after the Petition Date.

 

3.              Within 5 days after the Petition Date, the Company shall file a
motion to approve the Equity Commitment as contemplated in the Equity Commitment
Letter, in form and substance reasonably satisfactory to the Company, the
Supporting Oaktree Lenders and the other Requisite Supporting Creditors (the
“Equity Commitment Motion”), including authority to pay the Oaktree Fees
(including the Break-Up Fee and the Expense Reimbursement as administrative
expense obligations of the Company) (the “Equity Commitment Motion”).

 

4.              The Company shall file a supplement to the Equity Commitment
Motion that includes a substantially complete copy of the Equity Commitment
Agreement, in form and substance reasonably satisfactory to the Company, the
Supporting Oaktree Lenders and the other Requisite Supporting Creditors, at
least 7 days before the hearing on the Equity Commitment Motion.

 

5.              The Company shall obtain the entry of an order approving the
relief sought in the Equity Commitment Motion, including authority to pay the
Break-Up Fee and the Expense Reimbursement, on or before December 15, 2011.

 

6.              The Company shall obtain the entry of the Final DIP Order within
30 days after the Petition Date.

 

7.              The Company shall file the Plan and the Disclosure Statement, in
form and substance reasonably satisfactory to the Requisite Supporting
Creditors, on or before January 4, 2012.

 

8.              The Company shall obtain the entry of an order approving the
Disclosure Statement within 40 days after the Plan and Disclosure Statement are
filed.

 

9.              The Company shall commence solicitation on the Disclosure
Statement within 7 days after the Disclosure Statement is approved.

 

10.       The hearing to confirm the Plan shall be held within 50 days after the
Disclosure Statement is approved.

 

11.       The Company shall obtain entry of an order confirming the Plan,
including all exhibits, appendices and related documents, each in form and
substance reasonably acceptable to

 

--------------------------------------------------------------------------------


 

the Requisite Supporting Creditors in that Class within 10 days after the
confirmation hearing begins.

 

12.       The effective date under the Plan shall occur within 14 days of entry
of the order confirming the Plan.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Transferee Acknowledgement

 

This joinder (this “Joinder”) to the Restructuring Support Agreement, dated as
of November        2011 (the “Agreement”), by and among (i) General Maritime
Corporation (“GMR”) and all of its subsidiaries (the “Company”), (ii) the
undersigned lenders (the “Supporting $550 Million Credit Facility Lenders”)
under the $550 Million Credit Facility (as defined below), (iii) the undersigned
lenders (the “Supporting $372 Million Credit Facility Lenders,” and together
with the Supporting $550 Million Credit Facility Lenders, the “Supporting Credit
Facility Lenders”) under the $372 Million Credit Facility (as defined in the
Agreement) and (iv) the undersigned lenders (the “Supporting Oaktree Lenders,”
and together with the Supporting Credit Facility Lenders, the “Supporting
Creditors”) under the Oaktree Facility (as defined in the Agreement), is
executed and delivered by [                                ] (the “Joining
Party”) as of [                                ], 2011.  Each capitalized term
used herein but not otherwise defined shall have the meaning set forth in the
Agreement.

 

1.             Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof).  The Joining Party shall hereafter be deemed to be a “Supporting Credit
Facility Lender” and a “Party” for all purposes under the Agreement.

 

2.             Representations and Warranties.  With respect to the aggregate
principal amount of debt owed under the Prepetition Senior Facilities, the
Joining Party hereby represents and warrants to each other Party to the
Agreement that, as of the date hereof, such Joining Party (a) is the legal or
beneficial holder of, or holder of investment authority over (with authority to
bind such holder), the debt outstanding under the Credit Agreements in the
principal amounts as identified below its name on the signature page hereof, and
(b) makes the representations and warranties set forth in section 14 of the
Agreement to each other Party.

 

3.             Governing Law.  This Joinder shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

 

4.             Notice.  All notices and other communications given or made
pursuant to the Agreement shall be sent to:

 

To the Joining Party at:

 

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile: [FAX]

EMAIL:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

[JOINING PARTY]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Holdings:

$                                    of Debt Under the $        Million Credit
Facility

 

 

 

 

 

[SUPPORTING CREDIT FACILITY LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Holdings:

$                                    of Debt Under the $        Million Credit
Facility

 

 

 

Acknowledged:

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

(on its own behalf on behalf of each of its subsidiaries)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Annex I

 

Restructuring Support Agreement

 

--------------------------------------------------------------------------------